Exhibit 10.1
Amended and Restated CREDIT AGREEMENT
Dated as of
March 23, 2018
among


NEWFIELD EXPLORATION COMPANY,
The Lenders Party Hereto
and
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
___________________________________
WELLS FARGO BANK, NATIONAL ASSOCIATION,
The Bank of Nova Scotia, Houston Branch
and The Bank of Tokyo Mitsubishi UFJ, Ltd.,
as Co-Syndication Agents


___________________________________
BMO Harris Bank N.A.,
Citibank, N.A.,
Credit Suisse AG, Cayman Islands Branch,
SUMITOMO MITSUI BANKING CORPORATION
and U.S. Bank National Association,
as Co-Documentation Agents
    
WELLS FARGO BANK, NATIONAL ASSOCIATION,
THE BANK OF NOVA SCOTIA, HOUSTON BRANCH
and THE BANK OF TOKYO MITSUBISHI UFJ, LTD.
as Joint Lead Arrangers
and
JPMORGAN CHASE BANK, N.A.
as Sole Bookrunner





--------------------------------------------------------------------------------




TABLE OF CONTENTS
Page:
ARTICLE I DEFINITIONS
1


Section 1.01
Defined Terms
1


Section 1.02
Classifications of Loans and Borrowings
17


Section 1.03
Terms Generally
17


Section 1.04
Accounting Terms; GAAP
18


Section 1.05
Interest Rates
18


 
 
 
ARTICLE II THE CREDITS
18


Section 2.01
Commitments
18


Section 2.02
Loans and Borrowings
19


Section 2.03
Requests for Revolving Borrowings
19


Section 2.04
Swingline Loans
20


Section 2.05
Letters of Credit
21


Section 2.06
Funding of Borrowings
24


Section 2.07
Interest Elections
25


Section 2.08
Termination, Reduction and Increase of Commitments
26


Section 2.09
Repayment of Loans; Evidence of Debt
28


Section 2.10
Prepayment of Loans
29


Section 2.11
Fees
30


Section 2.12
Interest
30


Section 2.13
Alternate Rate of Interest
31


Section 2.14
Increased Costs
32


Section 2.15
Break Funding Payments
33


Section 2.16
Taxes
34


Section 2.17
Payments Generally; Pro Rata Treament; Sharing of Set-offs
37


Section 2.18
Mitigation Obligations; Replacement of Lenders
38


Section 2.19
Defaulting Lenders
39


 
 
 
ARTICLE III REPRESENTATIONS AND WARRANTIES
41


Section 3.01
Organization; Powers
41


Section 3.02
Authorization; Enforceability
41


Section 3.03
Government Approvals; No Conflicts
41


Section 3.04
Financial Condition; No Material Adverse Change
41


Section 3.05
Properties
42


Section 3.06
Litigation and Environmental Matters
42


Section 3.07
Compliance with Laws
42


Section 3.08
Investment Company Status
42


Section 3.09
Taxes
42


Section 3.10
ERISA
42


Section 3.11
Subsidiaries
43


Section 3.12
Disclosure
43


Section 3.13
Anti-Corruption Laws and Sanctions
43


Section 3.14
Financial Institutions
43


Section 3.15
Plan Assets; Prohibited Transactions
43


 
 
 
ARTICLE IV CONDITIONS
43


Section 4.01
Effective Date
43


Section 4.02
Each Credit Event
44





i

--------------------------------------------------------------------------------



 
 
 
ARTICLE V AFFIRMATIVE COVENANTS
45


Section 5.01
Financial Statements and Other Information
45


Section 5.02
Notices of Material Events
46


Section 5.03
Existence; Conduct of Business
47


Section 5.04
Payment of Tax Liabilities
47


Section 5.05
Maintenance of Properties; Insurance
47


Section 5.06
Books and Records; Inspection Rights
47


Section 5.07
Compliance with Laws
47


Section 5.08
Use of Proceeds and Letters of Credit
47


Section 5.09
Principal Business
48


Section 5.10
Subsidiary Guaranties
48


 
 
 
ARTICLE VI NEGATIVE COVENANTS
48


Section 6.01
Indebtedness
48


Section 6.02
Liens
49


Section 6.03
Fundamental Changes
50


Section 6.04
Financial Covenants
50


Section 6.05
Restrictive Agreements
50


Section 6.06
Sale Leaseback Transactions
51


Section 6.07
Use of Proceeds
51


 
 
 
ARTICLE VII EVENTS OF DEFAULT
51


 
 
ARTICLE VIII THE ADMINISTRATIVE AGENT
53


Section 8.01
Administrative Agent
53


Section 8.02
The Arrangers, Bookrunner, Co-Syndication Agent and Co-Documentation Agents
55


Section 8.03
Certain ERISA Matters
55


 
 
 
ARTICLE IX MISCELLANEOUS
57


Section 9.01
Notices
57


Section 9.02
Waivers; Amendments
58


Section 9.03
Expenses; Indemnity; Damage Waiver
59


Section 9.04
Successors and Assigns
60


Section 9.05
Survival
63


Section 9.06
Counterparts; Integration; Effectiveness
63


Section 9.07
Severability
64


Section 9.08
Governing Law; Jurisdiction; Consent to Service of Process
64


Section 9.09
WAIVER OF JURY TRIAL
64


Section 9.10
Headings
65


Section 9.11
Confidentiality
65


Section 9.12
Interest Rate Limitation
66


Section 9.13
Right of Setoff
66


Section 9.14
USA Patriot Act Notice
66


Section 9.15
No Advisory or Fiduciary Responsibility
66


Section 9.16
Acknowledgement and Consent to Bail-In of EEA Financial Institutions
67


Section 9.17
Amendment and Restatement; No Novation
67


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



ii

--------------------------------------------------------------------------------



Section 9.18
Exiting Lenders
68







Schedules:
Schedule 1.01A
Applicable Margin Pricing Grid

Schedule 1.01B
Existing Letters of Credit

Schedule 2.01
Commitments

Schedule 2.05
LC Issuance Limit

Schedule 3.11
Subsidiaries

Schedule 6.02
Liens

Schedule 6.05
Existing Restrictive Agreements



Exhibits:
Exhibit A
Form of Assignment and Assumption

Exhibit B-1        Form of U.S. Tax Compliance Certificate
Exhibit B-2        Form of U.S. Tax Compliance Certificate
Exhibit B-3        Form of U.S. Tax Compliance Certificate
Exhibit B-4        Form of U.S. Tax Compliance Certificate
Exhibit C        Form of Legal Opinion
Exhibit D
Form of Subsidiary Guaranty

Exhibit E
Form of Promissory Note





iii

--------------------------------------------------------------------------------






 




Amended and Restated CREDIT AGREEMENT dated as of March 23, 2018 among Newfield
Exploration Company, a Delaware corporation (the “Borrower”), the Lenders party
hereto, and JPMORGAN CHASE BANK, N.A., as Administrative Agent (the
“Administrative Agent”).
R E C I T A L S
A.    The Borrower, the Administrative Agent and the lenders party thereto are
parties to that certain Credit Agreement dated as of June 2, 2011, (such
agreement, as amended, modified or supplemented from time to time prior to the
Effective Date, the “Existing Credit Agreement”), pursuant to which the lenders
party thereto have made certain credit available to and on behalf of the
Borrower.
B.    The Borrower has requested and the Administrative Agent and the Lenders
have agreed to amend and restate the Existing Credit Agreement subject to the
terms of this Agreement.
The parties hereto agree as follows:
ARTICLE I
DEFINTIONS
Section 1.01 Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:


“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.
“Additional Commitment Lender” means any Person that agrees to provide a
Commitment or (in the case of an existing Lender) agrees to increase the amount
of its Commitment, in each case pursuant to Section 2.08(d), with the consent of
the Administrative Agent (such consent not to be unreasonably withheld).
“Adjusted Eurodollar Rate” means, with respect to any Eurodollar Borrowing for
any Interest Period, an interest rate per annum (rounded upwards, if necessary,
to the next 1/16 of 1%) equal to (a) the Eurodollar Rate for such Interest
Period multiplied by (b) the Statutory Reserve Rate for such Interest Period.
“Administrative Agent” has the meaning set forth in the preamble hereto.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Agreement” means this Credit Agreement, as amended and restated on March 23,
2018 and as the same may from time to time be amended, modified, supplemented or
restated.
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus ½ of 1% and (c) the Adjusted Eurodollar Rate for a one


1

--------------------------------------------------------------------------------





month Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%, provided that, the Adjusted
Eurodollar Rate for any day shall be based on the Eurodollar Rate at
approximately 11:00 a.m. London time on such day. Any change in the Alternate
Base Rate due to a change in the Prime Rate, the NYFRB Rate or the Adjusted
Eurodollar Rate shall be effective from and including the effective date of such
change in the Prime Rate, the NYFRB Rate or the Adjusted Eurodollar Rate,
respectively. If the Alternate Base Rate is being used as an alternate rate of
interest pursuant to Section 2.13, then the Alternate Base Rate shall be the
greater of clauses (a) and (b) above and shall be determined without reference
to clause (c) above. If the Alternate Base Rate as so determined would be less
than zero, such rate shall be deemed to be zero for purposes of this Agreement.
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or any of its Subsidiaries from time to
time concerning or relating to bribery or corruption.
“Applicable Margin” means, for any day, with respect to any Type of Loan, or
with respect to any Letter of Credit or commitment fees payable hereunder, as
the case may be, the Applicable Margin per annum determined in accordance with
Schedule 1.01A.
“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment; provided that in the
case of Section 2.19, when a Defaulting Lender shall exist, “Applicable
Percentage” shall mean the percentage of the total Commitments (disregarding any
Defaulting Lender’s Commitment) represented by such Lender’s Commitment. If the
Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Commitments most recently in effect, giving effect to
any Assignments and Assumptions and to any Lender’s status as a Defaulting
Lender at the time of determination.
“Approved Fund” has the meaning assigned to such term in Section 9.04.
“Arrangers” means Wells Fargo Bank, National Association, The Bank of Nova
Scotia, Houston Branch and The Bank of Tokyo Mitsubishi UFJ, Ltd.
“Assignee” has the meaning assigned to such term in Section 9.18.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.
“Attributable Obligation” means, with respect to any Sale Leaseback Transaction
as of any particular time, the present value at such time discounted at the rate
of interest implicit in the terms of the lease of the obligations of the lessee
under such lease for net rental payments during the remaining term of the lease
(including any period for which such lease has been extended or may, at the
option of the Borrower or any Subsidiary, be extended).
“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.


2

--------------------------------------------------------------------------------







“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.
“Benefit Plan Investor” means any of (a) an “employee benefit plan” (as defined
in Section 3(3) of ERISA) that is subject to Title I of ERISA, (b) a “plan” as
defined in Section 4975 of the Code to which Section 4975 of the Code applies,
and (c) any Person whose assets include (for purposes of the Plan Asset
Regulations or otherwise for purposes of Title I of ERISA or Section 4975 of the
Code) the assets of any such “employee benefit plan” or “plan”.
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
“Borrower” has the meaning assigned to such term in the preamble hereto.
“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect or (b) a Swingline Loan.
“Borrowing Request” means a request by the Borrower for a Revolving Borrowing in
accordance with Section 2.03.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City or Texas are authorized or required by
law to remain closed; provided that, when used in connection with a Eurodollar
Loan, the term “Business Day” shall also exclude any day on which banks are not
open for dealings in dollar deposits in the London interbank market.
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases
(or, on and after January 1, 2019, financing leases) on a balance sheet of such
Person under GAAP, and the amount of such obligations shall be the capitalized
amount thereof determined in accordance with GAAP, and only with respect to
Section 6.01, GAAP as in effect on the Effective Date.
“Certifying Officer” has the meaning set forth in Section 5.01(c).


3

--------------------------------------------------------------------------------







“Change in Control” means (a) the acquisition of beneficial ownership, directly
or indirectly, by any Person or group (within the meaning of the Exchange Act
and the rules of the Securities and Exchange Commission thereunder as in effect
on the date hereof), of Equity Interests representing more than 30% of the
aggregate ordinary voting power represented by the issued and outstanding Equity
Interests of the Borrower; or (b) occupation of a majority of the seats (other
than vacant seats) on the board of directors of the Borrower by Persons who were
neither (i) nominated by the board of directors of the Borrower or a committee
thereof nor (ii) appointed by directors so nominated.
“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or the Issuing Banks (or,
for purposes of Section 2.14(b) by any lending office of such Lender or by such
Lender’s or the Issuing Banks’ holding companies, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement.
“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Swingline
Loans.
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans and to acquire participations in Letters of Credit and
Swingline Loans hereunder, as such commitment may be (a) reduced from time to
time pursuant to Section 2.08, or (b) reduced or increased from time to time
pursuant to assignments by or to such Lender pursuant to Section 9.04. The
initial amount of each Lender’s Commitment is set forth on Schedule 2.01A, in
the Assignment and Assumption pursuant to which such Lender shall have assumed
its Commitment or, in the case of an Additional Commitment Lender, in the
agreement reflecting its Commitment Increase, as applicable. The initial
aggregate amount of the Lenders’ Commitments is $2,000,000,000.
“Commitment Increase” has the meaning set forth in Section 2.08(d)(i).
“Commitment Increase Date” has the meaning set forth in Section 2.08(d)(i).
“Consolidated EBITDAX” means, with respect to the Borrower and its Subsidiaries,
for any period, Consolidated Net Income for that period, plus (a) to the extent
included in determining Consolidated Net Income for that period, (i) the
aggregate amount of Consolidated Interest Expense for that period, (ii) the
aggregate amount of letter of credit fees paid by the Borrower and its
Subsidiaries during that period, (iii) the aggregate amount of income and
franchise tax expense of the Borrower and its Subsidiaries for that period, (iv)
any extraordinary or non-recurring losses or charges for such period (including,
but not limited to, losses and charges associated with the termination or
settlement of contracts and reorganization charges), (v) losses on the
disposition of assets, (vi) all amounts attributable to depreciation, depletion,
amortization, ceiling test write-downs and other non-cash charges and expenses
of the Borrower and its Subsidiaries for that period, (vii) exploration and
abandonment expenses and (viii) all other non-cash items reducing such
Consolidated Net Income for such period, and, minus (b) to the extent included
in determining Consolidated Net Income for that period, (i) any extraordinary or
non-recurring income or gains for such period (including, but not limited to,
income and gains associated with the termination or settlement of contracts and
reorganization charges), (ii) gains on the disposition of assets, and (iii) all
other non-cash items increasing Consolidated Net Income for such period;
provided, however, non-cash income or gains in respect of deferred revenue,
production payments and other matters included in the definition of Indebtedness
shall not be subtracted from Consolidated Net Income under clause (b).


4

--------------------------------------------------------------------------------







“Consolidated Interest Expense” means, with respect to the Borrower and its
Subsidiaries on a consolidated basis for any period, the sum of (i) gross
interest expense (whether cash or accrued) of the Borrower and its Subsidiaries
for such period on a consolidated basis in accordance with GAAP, including to
the extent included in interest expense in accordance with GAAP (x) the
amortization of debt discounts and (y) the portion of any payments or accruals
with respect to Capital Lease Obligations allocable to interest expense and (ii)
capitalized interest of the Borrower and its Subsidiaries on a consolidated
basis in accordance with GAAP; provided, that Consolidated Interest Expense
shall not include non-cash amortization of debt issuance costs.
“Consolidated Net Income” means, for any period, net income of the Borrower and
its Subsidiaries determined on a consolidated basis in accordance with GAAP;
provided that the calculation of Consolidated Net Income shall exclude any
non-cash charges or losses and any non-cash income or gains, in each case,
required to be included in net income of the Borrower and its Restricted
Subsidiaries as a result of the application of FASB Accounting Standards
Codifications 718, 815, 820, 410 and 360 but shall expressly include any cash
charges or payments that have been incurred as a result of the termination of
any Swap Agreement.
“Consolidated Tangible Net Worth” means, at any date, (i) the consolidated
shareholders’ equity of Borrower and its Subsidiaries (determined in accordance
with GAAP); less (ii) the amount of consolidated intangible assets of Borrower
and its Subsidiaries, provided, that to the extent oil and gas mineral leases
are classified as intangible assets under GAAP, for purposes of this definition,
those assets will be treated as tangible assets; less (iii) the amount of such
consolidated shareholders’ equity attributable to non-cash gains under Statement
of Financial Accounting Standard 133 or ASC 815, FAS 157 or ASC 820 (and any
statements replacing, modifying or superceding such statement) resulting from
the net change in Borrower’s (or any Subsidiary’s) mark-to-market portfolio of
commodity price risk management activities; plus (iv) the aggregate amount of
any non-cash write downs under Statement of Financial Accounting Standard Nos.
19, 109, 142, and 144, or ASC 932, 740, 350 and 360, respectively (and any
statements replacing, modifying or superceding such statement), on a
consolidated basis, by Borrower and its Subsidiaries after December 31, 2010,
net of associated taxes; plus (v) the amount of such consolidated shareholders’
equity attributable to losses or charges under Statement of Financial Accounting
Standard 133 or ASC 815, FAS 157 or ASC 820 (and any statements replacing,
modifying or superceding such statement) resulting from the net change in the
Borrower’s (or any Subsidiary’s) mark-to-market portfolio of commodity price
risk management activities.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controls” and “Controlled” have meanings correlative thereto.
“Credit Exposure” means, with respect to any Lender at any time, the sum of the
outstanding principal amount of such Lender’s Revolving Loans and its LC
Exposure and Swingline Exposure at such time.
“Credit Party” means the Administrative Agent, the Issuing Bank, the Swingline
Lender or any other Lender.
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or
Swingline Loans or (iii) pay over to any Credit Party any other amount required
to be paid by it hereunder, unless, in


5

--------------------------------------------------------------------------------







the case of clause (i) above, such Lender notifies the Administrative Agent in
writing that such failure is the result of such Lender’s good faith
determination that a condition precedent to funding (specifically identified and
including the particular default, if any) has not been satisfied or, in the case
of clause (iii) above, such Lender notifies the Administrative Agent in writing
of a good faith dispute with respect to the amount of such payment, (b) has
notified the Borrower or any Credit Party in writing, or has made a public
statement to the effect, that it does not intend or expect to comply with any of
its funding obligations under this Agreement (unless such writing or public
statement indicates that such position is based on such Lender’s good faith
determination that a condition precedent (specifically identified and including
the particular default, if any) to funding a loan under this Agreement cannot be
satisfied), (c) has failed, within three Business Days after request by a Credit
Party, acting in good faith, to provide a certification in writing from an
authorized officer of such Lender that it will comply with its obligations (and
is financially able to meet such obligations) to fund prospective Loans and
participations in then outstanding Letters of Credit and Swingline Loans under
this Agreement, provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon such Credit Party’s receipt of such
certification in form and substance satisfactory to it and the Administrative
Agent, (d) has become the subject of a Bankruptcy Event, or (e) has become the
subject of a Bail-In Action.
“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06 to the Existing Credit
Agreement or disclosed in any filing with the SEC.
“dollars” or “$” refers to lawful money of the United States of America.
“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Effective Date” means the date on which the Administrative Agent believes the
conditions specified in Section 4.01 are satisfied (or waived in accordance with
Section 9.02).
“Environmental Laws” means all laws (including common law), rules, regulations,
codes, ordinances, orders, decrees, judgments, injunctions, legally enforceable
notices or binding agreements of, issued, promulgated or entered into by any
Governmental Authority, relating in any way to the protection of human health or
safety (to the extent such human health or safety relate to exposure to harmful
or deleterious substances), natural resources (including the preservation or
reclamation thereof) or the environment, or the management, release or
threatened release of any harmful or deleterious substance.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or liability under indemnities), of the Borrower or any Subsidiary
directly or indirectly resulting from or based upon (a) violation of any
Environmental Law, (b) the generation, use, handling, transportation, storage,
treatment or disposal of any Hazardous Materials, (c) exposure to any Hazardous


6

--------------------------------------------------------------------------------





Materials, (d) the release or threatened release of any Hazardous Materials into
the environment or (e) any contract or agreement pursuant to which liability is
assumed or imposed with respect to any of the foregoing.
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under Section
414(b) or (c) of the Code or Section 4001(14) of ERISA or, solely for purposes
of Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414(m) of the Code.
“ERISA Event” means (a) any “reportable event”,” as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the failure of the
Borrower or any ERISA Affiliate to make by its due date a required installment
under Section 430(j) of the Code with respect to any Plan or any failure by any
Plan to satisfy the minimum funding standards (within the meaning of Section 412
of the Code or Section 302 of ERISA) applicable to such Plan, whether or not
waived; (c) the filing pursuant to Section 412(c) of the Code or Section 302(c)
of ERISA of an application for a waiver of the minimum funding standard with
respect to any Plan; (d) a determination that any Plan is, or is expected to be,
in “at risk” status (within the meaning of Section 430 of the Code or Section
303 of ERISA); (e) the incurrence by the Borrower or any of its ERISA Affiliates
of any liability under Title IV of ERISA with respect to the termination of any
Plan; (f) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a
plan administrator of any notice relating to an intention to terminate any Plan
or Plans or to appoint a trustee to administer any Plan; (g) the incurrence by
the Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; (h) the
failure by the Borrower or any ERISA Affiliate to make a required contribution
to a Multiemployer Plan or the failure of the Borrower or any ERISA Affiliate to
pay when due (after expiration of the applicable grace period) any installment
payment with respect to Withdrawal Liability under Section 4201 of ERISA; or
(i) the receipt by the Borrower or any ERISA Affiliate of any notice, or the
receipt by any Multiemployer Plan from the Borrower or any ERISA Affiliate of
any notice, concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, Insolvent, terminated, or in
“endangered” or “critical” status (within the meaning of Section 432 of the Code
or Section 305 of ERISA.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.
“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted Eurodollar Rate.
“Eurodollar Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period, the London interbank offered rate as administered by ICE
Benchmark Administration (or any other Person that takes over the administration
of such rate for U.S. Dollars) for a period equal in length to such Interest
Period as displayed on pages LIBOR01 or LIBOR02 of the Reuters screen that
displays such rate or, in the event such rate does not appear on a


7

--------------------------------------------------------------------------------





Reuters page or screen, on any successor or substitute page on such screen that
displays such rate, or on the appropriate page of such other information service
that publishes such rate from time to time as selected by the Administrative
Agent in its reasonable discretion (in each case the “LIBO Screen Rate”) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period; provided that if the LIBO Screen Rate
shall be less than zero, such rate shall be deemed to be zero for the purposes
of this Agreement; provided further that if the LIBO Screen Rate shall not be
available at such time for such Interest Period (an “Impacted Interest Period”)
then the Eurodollar Rate shall be the Interpolated Rate; provided that if any
Interpolated Rate shall be less than zero, such rate shall be deemed to be zero
for purposes of this Agreement.
“Events of Default” has the meaning set forth in Article VII.
“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time.
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the Issuing Banks or any other recipient of any payment to be made by or on
account of any obligation of the Borrower hereunder, (a) income or franchise
Taxes (including the Texas Margin Tax) imposed on or measured by such
recipient’s net income (i) by the United States of America, or by the
jurisdiction under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable lending office is located, or (ii) as the result of any other present
or former connection between such recipient and the jurisdiction imposing such
Tax (other than any connection arising solely from such recipient having
executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in any Loan or Loan Document) (b) any branch
profits taxes imposed by the United States of America or any similar Tax imposed
by any other jurisdiction described in (a), above, (c) any Taxes imposed under
FATCA, (d) in the case of a Foreign Lender (other than an assignee pursuant to a
request by the Borrower under Section 2.18(b)), any withholding Tax that is
imposed on amounts payable to such Foreign Lender pursuant to a law in effect on
the date on which such Foreign Lender becomes a party to this Agreement whether
upon execution or upon assignment (or designates a new lending office) or is
attributable to such Foreign Lender’s failure to comply with Section 2.16(f),
except to the extent that such Foreign Lender (or its assignor, if any) was
entitled, at the time of designation of a new lending office (or assignment), to
receive additional amounts from the Borrower with respect to such withholding
Tax pursuant to Section 2.16(a) and (e) any backup U.S. federal withholding
Taxes imposed on a recipient.
“Existing Borrowings” has the meaning set forth in Section 2.08(d)(iii).
“Existing Credit Agreement” has the meaning set forth in the recitals hereto.
“Existing Letters of Credit” means the letters of credit described on Schedule
1.01B that were issued by JPMorgan Chase Bank, N.A. under the Existing Credit
Agreement and that shall be transferred to and deemed issued under this
Agreement, as such letters of credit may be renewed or amended from time to
time.
“Exiting Lender” has the meaning assigned to such term in Section 9.18.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (and any amended or successor versions thereof that are substantively
comparable and not materially more onerous to comply with), and any current or
future Treasury Regulations or other official administrative guidance
promulgated thereunder, and any fiscal or regulatory legislation, rules or
practices adopted pursuant to any intergovernmental agreement, treaty or
convention among Governmental Authorities entered into in connection with the
implementation of the foregoing.


8

--------------------------------------------------------------------------------







“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions,
as determined in such manner as the NYFRB shall set forth on its public website
from time to time, and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate.
“Financial Officer” means, with respect to any Person, the chief financial
officer, treasurer or principal accounting officer. The term “Financial Officer”
without reference to a Person shall mean a Financial Officer of the Borrower.
“Fitch” means Fitch Ratings Ltd.
“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes.
For purposes of this definition, the United States of America, each state
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.
“GAAP” means generally accepted accounting principles in the United States of
America.
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease Property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation, provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas and all other substances or wastes of any
nature regulated pursuant to or that could reasonably be expected to result in
liability under any applicable Environmental Law.
“Highest Lawful Rate” means, with respect to each Lender, the maximum
nonusurious interest rate, if any, that at any time or from time to time may be
contracted for, taken, reserved charged or received on the Obligations under
laws applicable to such Lender which are presently in effect or, to the extent
allowed by law, under such applicable laws which may hereafter be in effect and
which allow a higher maximum nonusurious interest rate than applicable laws
allow as of the date hereof.
“Hydrocarbons” means oil, gas, casinghead gas, condensate, distillate, liquid
hydrocarbons, gaseous hydrocarbons, all products refined, separated, settled and
dehydrated therefrom, including, without limitation, kerosene, liquefied
petroleum gas, refined lubricating oils, diesel fuel, drip gasoline, natural
gasoline, helium, sulfur and all other minerals.


9

--------------------------------------------------------------------------------







“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person in respect of the deferred purchase price of Property or services (other
than customary payment terms taken in the ordinary course of business), (d) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
Property owned or acquired by such Person, whether or not the Indebtedness
secured thereby has been assumed limited, however, to the lesser of (1) the
amount of such Indebtedness or (2) the book value of such Property, (e) all
Guarantees by such Person of Indebtedness of others, (f) all Capital Lease
Obligations of such Person, (g) all obligations, contingent or otherwise, of
such Person as an account party in respect of letters of credit, (h) all
obligations, contingent or otherwise, of such Person in respect of bankers’
acceptances, (i) the amount of deferred revenue attributed to any forward sale
of production for which such Person has received payment in advance other than
on ordinary trade terms, (j) all Attributable Obligations arising under any Sale
Leaseback Transaction and (k) all obligations or undertakings of such Person
with respect to payments received by such Person in consideration of oil, gas,
or other minerals yet to be acquired or produced at the time of payment
(including obligations under “take-or-pay” contracts, contracts to deliver oil,
gas or other minerals in return for payments already received and the
undischarged balance of any production payment created by such Person or for the
creation of which such Person directly or indirectly received payment) or with
respect to other obligations to deliver goods or services in consideration of
advance payments therefor but excluding gas imbalances arising in the ordinary
course of business between joint working interest owners of production. The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.
“Indemnified Taxes” means Taxes other than Excluded Taxes.
“Index Debt” means senior, unsecured, long-term indebtedness for borrowed money
of the Borrower that is not guaranteed by any other Person except for a
Subsidiary Guarantor or subject to any other credit enhancement; provided, that
if the Borrower does not have any such indebtedness, Index Debt shall be the
indebtedness under this Agreement.
“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.07.
“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last Business Day of each March, June, September and
December, (b) with respect to any Eurodollar Loan, the last day of the Interest
Period applicable to the Borrowing of which such Loan is a part and, in the case
of a Eurodollar Borrowing with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period,
(c) with respect to any Swingline Loan, the day that such Loan is required to be
repaid and (d) with respect to any Loan, the Maturity Date.
“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBO Screen Rate for the
longest period (for which the LIBO Screen Rate is available) that is shorter
than the Impacted Interest Period and (b) the LIBO Screen Rate for the shortest
period (for which the LIBO Screen Rate is available) that exceeds the Impacted
Interest Period, in each case, at such time.


10

--------------------------------------------------------------------------------







“Insolvent” means, with respect to a Multiemployer Plan, the condition that such
plan is insolvent within the meaning of Section 4245 of ERISA.
“Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three, six or, if
available to all Lenders, twelve months thereafter or such other periods as may
be requested by the Borrower (an “Irregular Interest Period”), in each case
subject to availability, as the Borrower may elect; provided, that (i) if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day and (ii) any
Interest Period (other than an Irregular Interest Period) that commences on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period. For purposes hereof, the date of a Borrowing initially shall be
the date on which such Borrowing is made and, in the case of a Revolving
Borrowing, thereafter shall be the effective date of the most recent conversion
or continuation of such Borrowing.
“Investment Grade Rating” means a rating for Index Debt of BBB- or higher by S&P
and Baa3 or higher by Moody’s.
“Issuing Bank” means JPMorgan Chase Bank, N.A., Wells Fargo Bank, N.A. and any
other Lender selected by the Borrower and agreed to by such Lender, in its
capacity as the issuer of Letters of Credit hereunder, and its successors in
such capacity as provided in Section 2.05(i). An Issuing Bank may, in its
discretion, arrange for one or more Letters of Credit to be issued by Affiliates
of such Issuing Bank, in which case the term “Issuing Bank” shall include such
Affiliate with respect to Letters of Credit issued by such Affiliate.
“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.
“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time. The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time.
“LC Issuance Limit” means, for any Issuing Bank, the maximum aggregate amount
specified for such Issuing Bank on Schedule 2.05.
“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption. Unless the context otherwise requires, the term “Lenders”
includes the Swingline Lender.
“Letter of Credit” means any letter of credit issued pursuant to this Agreement.
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, or security interest in, on or of such asset, or any
other charge or encumbrance on any such asset to secure Indebtedness or
liabilities, but excluding any right to netting or setoff, (b) the interest of a
vendor or a lessor under any conditional sale agreement, capital lease or title
retention agreement (or any financing lease having substantially the same
economic effect as any


11

--------------------------------------------------------------------------------





of the foregoing) relating to such asset and (c) in the case of securities, any
purchase option, call or similar right of a third party with respect to such
securities.
“Loan Documents” means this Agreement, any promissory note referred to in
Section 2.09(e) and the Subsidiary Guaranties.


“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.
“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations, or financial condition of the Borrower and the Subsidiaries
taken as a whole, (b) the ability of the Borrower and the Subsidiary Guarantors,
if any, to perform their obligations, taken as a whole, under this Agreement and
the other Loan Documents or (c) the rights of or benefits available to the
Lenders under this Agreement and the other Loan Documents, except that cyclical
declines in energy prices will not constitute a Material Adverse Effect.
“Material Indebtedness” means (a) Indebtedness (other than the Loans and Letters
of Credit), or (b) obligations in respect of one or more Swap Agreements, in
each case under clause (a) or (b) of any one or more of the Borrower and its
Subsidiaries, in an aggregate principal amount exceeding $100,000,000. For
purposes of determining Material Indebtedness, the “principal amount” of the
obligations of the Borrower or any Subsidiary in respect of any Swap Agreement
at any time shall be the maximum aggregate amount (giving effect to any netting
agreements) that the Borrower or such Subsidiary would be required to pay if
such Swap Agreement were terminated at such time.
“Material Subsidiaries” means, as of any date of determination, each Subsidiary
of the Borrower that:
(i)    has assets with a book value representing more than 5% of the book value
of the consolidated assets of the Borrower and its Subsidiaries as of the end of
the fiscal quarter ended immediately prior to such date of determination; and
(ii)    is responsible for more than 5% of the consolidated revenues of the
Borrower and its Subsidiaries as reflected in the consolidated financial
statements of the Borrower and its Subsidiaries for the four fiscal quarters
immediately preceding such date of determination;
provided that each such determination of such assets or revenues shall be made
after deducting all intercompany transactions which, in accordance with GAAP,
would be eliminated in preparing consolidated financial statements for the
Borrower and its Subsidiaries.
“Maturity Date” means May 1, 2023.
“Moody’s” means Moody’s Investors Service, Inc.
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
“NYFRB” means the Federal Reserve Bank of New York.
“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Banking Day, for the immediately
preceding Banking Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received


12

--------------------------------------------------------------------------------





to the Administrative Agent from a Federal funds broker of recognized standing
selected by it; provided, further, that if any of the aforesaid rates shall be
less than zero, such rate shall be deemed to be zero for purposes of this
Agreement.
“Obligations” means all obligations (liquidated, contingent or otherwise) from
time to time owed by the Borrower or any Subsidiary pursuant to, as a result of,
or in connection with any Loan Document, including all principal of and interest
on the Loans, all reimbursement and other obligations in connection with the
Letters of Credit and all obligations to pay fees, costs, expenses, indemnities
and other amounts payable under any Loan Document.
“Obligors” means the Borrower and the Subsidiary Guarantors, each an “Obligor”.
“Other Taxes” means any and all present or future stamp or documentary Taxes or
any other excise or Property Taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document.
“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions, (as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time)
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate).
“Parent” means, with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a subsidiary.
“Participant” has the meaning set forth in Section 9.04(c).
“Participant Register” has the meaning set forth in Section 9.04(c).
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
“Permitted Encumbrances” means:
(a)    Liens imposed by law for Taxes that are not yet delinquent or are being
contested in compliance with Section 5.04;


(b)    carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
landlords, vendors, workmen, operators, and other like Liens arising in the
ordinary course of business or incident to the exploration, development,
operation, processing and maintenance of Hydrocarbons and related facilities and
assets and securing obligations that are not overdue by more than 90 days or the
validity or amount of which is being contested in good faith by appropriate
proceedings;


(c)    pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance, and other social
security laws or regulations;
(d)    deposits to secure the performance of bids, tenders, trade contracts,
leases, statutory obligations, surety and appeal bonds, performance bonds, and
other obligations of a like nature (excluding, however, deposits to secure the
performance of Swap Agreements), in each case in the ordinary course of
business;


13

--------------------------------------------------------------------------------









(e)    judgment liens in respect of judgments that do not constitute an Event of
Default under clause (j) of Article VII;


(f)    easements, zoning restrictions, rights-of-way, servitudes, permits,
conditions, exceptions, reservations, and similar encumbrances on real Property
imposed by law or arising in the ordinary course of business that do not secure
any Indebtedness and do not materially interfere with the ordinary conduct of
business of the Borrower or any Subsidiary;


(g)    legal or equitable encumbrances deemed to exist by reason of negative
pledges such as in Section 6.02 of this Agreement or the existence of any
litigation or other legal proceeding and any related lis pendens filing
(excluding any attachment prior to judgment, judgment lien or attachment lien in
aid of execution on a judgment);


(h)    rights of a common owner of any interest in Property held by Borrower or
any Subsidiary as a common owner;


(i)    farmout, carried working interest, oil and gas leases, joint operating,
unitization, royalty, overriding royalty, sales, area of mutual interest,
division order, joint venture, partnership and similar agreements relating to
the exploration or development of, or production from, oil and gas properties
incurred in the ordinary course of business,


(j)    Liens arising pursuant to Section 9.343 of the Texas Uniform Commercial
Code or other similar statutory provisions of other states with respect to
production purchased from others;


(k)    any defects, irregularities, or deficiencies in title to easements,
rights-of-way, or other properties which do not in the aggregate have a Material
Adverse Effect;
 
(l)    Liens resulting from the deposit of funds or evidences of Indebtedness in
trust for the purpose of defeasing Indebtedness of the Borrower or any
Subsidiary;


(m)    Liens arising under customary letter of credit reimbursement agreements
and customary deposit account agreement, and similar agreements entered into in
the ordinary course of business with respect to instruments or money in the
possession of the other party thereto in the ordinary course of business;


(n)    reservations in original grants to any Governmental Authority or rights
of any Governmental Authority to terminate any lease; and


(o)    Liens in renewal or extension of any of the foregoing permitted Liens, so
long as limited to the Property or assets encumbered and the amounts of
indebtedness secured immediately prior to such renewal or extension is not
increased.


“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee pension benefit plan (as defined in Section 3(2) of
ERISA, but excluding a Multiemployer Plan) subject to the provisions of Title IV
of ERISA or Section 412 of the Code or Section 302 of


14

--------------------------------------------------------------------------------





ERISA, and in respect of which the Borrower or any ERISA Affiliate is (or, if
such plan were terminated, would under Section 4069 of ERISA be deemed to be) an
“employer” as defined in Section 3(5) of ERISA.
“Plan Asset” means “plan assets” under the Plan Asset Regulations.
“Plan Asset Regulations” means 29 CFR § 2510.3-101 et seq., as modified by
Section 3(42) of ERISA, as amended from time to time.
“Prime Rate” means the rate of interest last quoted by the printed version of
The Wall Street Journal as the “Prime Rate” in the U.S. or, if The Wall Street
Journal ceases to quote such rate, the highest per annum interest rate published
by the Federal Reserve Board in Federal Reserve Statistical Release H.15 (519)
(Selected Interest Rates) as the “bank prime loan” rate or, if such rate is no
longer quoted therein, any similar rate quoted therein (as determined by the
Administrative Agent) or any similar release by the Federal Reserve Board (as
determined by the Administrative Agent). Each change in the Prime Rate shall be
effective from and including the date such change is publicly announced or
quoted as being effective.
“Property” means any and all tangible and intangible assets and properties,
including goods, real property, personal property, fixtures, cash, securities,
accounts, contract rights, intangibles, intellectual property, any other form of
asset or property and any interest therein.
“Register” has the meaning set forth in Section 9.04.
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.
“Required Lenders” means, at any time, Lenders having Credit Exposures and
unused Commitments representing greater than 50% of the sum of the total Credit
Exposures and unused Commitments at such time.
“Resulting Borrowings” has the meaning set forth in Section 2.08(d)(iii).
“Revolving Loans” means a Loan made pursuant to Section 2.02.
“S&P” means Standard & Poor’s.
“Sale Leaseback Transaction” means any arrangement entered into by the Borrower
or any Subsidiary, directly or indirectly, whereby the Borrower or any
Subsidiary shall sell or transfer any Property and whereby the Borrower or any
Subsidiary shall then or thereafter rent or lease as lessee such Property or any
part thereof or other Property which the Borrower or any Subsidiary intends to
use for substantially the same purpose or purposes as the Property sold or
transferred.
“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any European Union member state or
Her Majesty’s Treasury of the United Kingdom.
“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
Crimea, Cuba, Iran, North Korea, Sudan and Syria).


15

--------------------------------------------------------------------------------







“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, or by the United Nations Security Council, the European Union or any
European Union member state, (b) any Person operating, organized or resident in
a Sanctioned Country or (c) any Person owned or controlled by any such Person or
Persons described in the foregoing clauses (a) or (b).
“SEC” means the United States Securities and Exchange Commission, together with
any successor agency responsible for the administration and enforcement of the
Securities Act of 1933, as amended from time to time, and the Exchange Act.
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board). Such reserve percentages shall include those imposed
pursuant to such Regulation D. Eurodollar Loans shall be deemed to constitute
eurocurrency funding and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under such Regulation D or any comparable
regulation. The Statutory Reserve Rate shall be adjusted automatically on and as
of the effective date of any change in any reserve percentage.
“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.
“Subsidiary” means any subsidiary of the Borrower.
“Subsidiary Guarantor” means any Subsidiary that is required to execute and
deliver a Subsidiary Guaranty.
“Subsidiary Guaranty” means a Subsidiary Guaranty substantially in the form of
Exhibit D executed by a Subsidiary
“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or the
Subsidiaries shall be a Swap Agreement.
“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.


16

--------------------------------------------------------------------------------







“Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as lender of
Swingline Loans hereunder.
“Swingline Loan” means a Loan made pursuant to Section 2.04.
“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges, assessments, fees or withholdings (including backup
withholding) imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.
“Total Cap” means, as of any date of determination, the sum of Total Debt plus
Consolidated Tangible Net Worth of the Borrower and the Subsidiaries.
“Total Debt” means as of any date of determination, all Indebtedness (without
duplication) of the Borrower and the Subsidiaries on a consolidated basis as set
forth on the Borrower’s consolidated balance sheet in accordance with GAAP.
“Transactions” means the execution, delivery and performance by the Borrower of
this Agreement, the borrowing of Loans, the use of the proceeds thereof, the
issuance of Letters of Credit hereunder and any Guarantee by a Subsidiary
Guarantor of the Obligations of the Borrower that may be executed in accordance
with this Agreement.
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted Eurodollar Rate or the Alternate Base
Rate.
“Wholly-Owned Subsidiary” means, with respect to any Person, (i) any subsidiary
all of the outstanding voting securities of which shall at the time be owned or
controlled, directly or indirectly, by such Person or one or more Wholly-Owned
Subsidiaries of such Person, or by such Person and one or more Wholly-Owned
Subsidiaries of such Person, or (ii) any partnership, limited liability company,
association, joint venture or similar business organization 100% of the
ownership interests having ordinary voting power of which shall at the time be
so owned or controlled.
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
“Withholding Agent” means the Administrative Agent or the Borrower, as
applicable.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
Section 1.02    Classifications of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”). Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Borrowing”).
Section 1.03    Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding


17

--------------------------------------------------------------------------------





masculine, feminine and neuter forms. The words “include”, “includes” and
“including” shall be deemed to be followed by the phrase “without limitation”.
The word “will” shall be construed to have the same meaning and effect as the
word “shall”. Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) any
reference to any law, rule or regulation herein shall, unless otherwise
specified, refer to such law, rule or regulation as amended, modified or
supplemented from time to time, and (e) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement.
Section 1.04    Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP (including but not limited to any
Statement of Financial Accounting Standard) or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.
Section 1.05    Interest Rates. The Administrative Agent does not warrant or
accept responsibility for, and shall not have any liability with respect to, the
administration, submission or any other matter related to the rates in the
definition of “Eurodollar Rate” or with respect to any comparable or successor
rate thereto, or replacement rate therefor.
ARTICLE II
THE CREDITS


Section 2.01    Commitments. Subject to the terms and conditions set forth
herein, each Lender agrees to make Revolving Loans in dollars to the Borrower
from time to time during the Availability Period in an aggregate principal
amount that will not result in (i) such Lender’s Credit Exposure exceeding such
Lender’s Commitment or (ii) the sum of the total Credit Exposures exceeding the
total Commitments. Within the foregoing limits and subject to the terms and
conditions set forth herein, the Borrower may borrow, prepay and reborrow
Revolving Loans.


18

--------------------------------------------------------------------------------







Section 2.02    Loans and Borrowings.


(a)    Each Revolving Loan shall be made as part of a Borrowing consisting of
Revolving Loans made by the Lenders ratably in accordance with their respective
Commitments. The failure of any Lender to make any Loan required to be made by
it shall not relieve any other Lender of its obligations hereunder; provided
that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.
(b)    Subject to Section 2.13, each Revolving Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as the Borrower may request in
accordance herewith. Each Swingline Loan shall be an ABR Loan. Each Lender at
its option (but subject to Section 2.18) may make any Eurodollar Loan by causing
any domestic or foreign branch or Affiliate of such Lender to make such Loan;
provided that any exercise of such option shall not affect the obligation of the
Borrower to repay such Loan in accordance with the terms of this Agreement.
(c)    At the commencement of each Interest Period for any Eurodollar Revolving
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $5,000,000. At the time that each ABR
Revolving Borrowing is made, such Borrowing shall be in an aggregate amount that
is an integral multiple of $1,000,000 and not less than $5,000,000; provided
that an ABR Revolving Borrowing may be in an aggregate amount that is equal to
the entire unused balance of the total Commitments or that is required to
finance the reimbursement of an LC Disbursement as contemplated by Section
2.05(e). Each Swingline Loan shall be in an amount that is an integral multiple
of $1,000,000 and not less than $5,000,000. Borrowings of more than one Type and
Class may be outstanding at the same time; provided that there shall not at any
time be more than a total of fifteen (15) Eurodollar Revolving Borrowings
outstanding.
(d)    Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Maturity
Date.
Section 2.03    Requests for Revolving Borrowings. To request a Revolving
Borrowing, the Borrower shall notify the Administrative Agent of such request by
telephone (a) in the case of a Eurodollar Borrowing, not later than 12:00 noon,
New York City time, three Business Days before the date of the proposed
Borrowing and (b) in the case of an ABR Borrowing, not later than 11:00 a.m.,
New York City time, on the same Business Day of the proposed Borrowing. Each
such telephonic Borrowing Request shall be irrevocable and shall be confirmed
promptly by hand delivery or telecopy to the Administrative Agent of a written
Borrowing Request in a form approved by the Administrative Agent and signed by
the Borrower. Each such telephonic and written Borrowing Request shall specify
the following information in compliance with this Agreement:
(i)
the aggregate amount of the requested Borrowing;

(ii)    the date of such Borrowing, which shall be a Business Day;
(iii)    whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;
(iv)    in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and
(v)    the location and number of the Borrower’s account to which funds are to
be disbursed, which shall comply with the requirements of Section 2.06.


19

--------------------------------------------------------------------------------





If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be an ABR Borrowing. If no Interest Period
is specified with respect to any requested Eurodollar Revolving Borrowing, then
the Borrower shall be deemed to have selected an Interest Period of one month’s
duration. Promptly following receipt of a Borrowing Request in accordance with
this Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.
Section 2.04    Swingline Loans


(a)    Subject to the terms and conditions set forth herein, the Swingline
Lender agrees to make Swingline Loans to the Borrower from time to time during
the Availability Period, in an aggregate principal amount at any time
outstanding that will not result in the aggregate principal amount of
outstanding Swingline Loans exceeding $100,000,000; provided that the Swingline
Lender shall not be required to make a Swingline Loan to refinance an
outstanding Swingline Loan. Within the foregoing limits and subject to the terms
and conditions set forth herein, the Borrower may borrow, prepay and reborrow
Swingline Loans.
(b)    To request a Swingline Loan, the Borrower shall notify the Administrative
Agent of such request by telephone (confirmed by telecopy), not later than 12:00
noon, New York City time, on the day of a proposed Swingline Loan. Each such
notice shall be irrevocable and shall specify the requested date (which shall be
a Business Day) and amount of the requested Swingline Loan. The Administrative
Agent will promptly advise the Swingline Lender of any such notice received from
the Borrower. The Swingline Lender shall make each Swingline Loan available to
the Borrower by means of a credit to the general deposit account of the Borrower
with the Swingline Lender (or, in the case of a Swingline Loan made to finance
the reimbursement of an LC Disbursement as provided in Section 2.05(e), by
remittance to the Issuing Bank) by 3:00 p.m., New York City time, on the
requested date of such Swingline Loan.
(c)    The Swingline Lender may by written notice given to the Administrative
Agent not later than 10:00 a.m., New York City time, on any Business Day require
the Lenders to acquire participations on such Business Day in all or a portion
of the Swingline Loans outstanding. Such notice shall specify the aggregate
amount of Swingline Loans in which Lenders will participate. Promptly upon
receipt of such notice, the Administrative Agent will give notice thereof to
each Lender, specifying in such notice such Lender’s Applicable Percentage of
such Swingline Loan or Loans. Each Lender hereby absolutely and unconditionally
agrees, upon receipt of notice as provided above, to pay to the Administrative
Agent, for the account of the Swingline Lender, such Lender’s Applicable
Percentage of such Swingline Loan or Loans. Each Lender acknowledges and agrees
that its obligation to acquire participations in Swingline Loans pursuant to
this paragraph is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or reduction or termination of the Commitments, and that each such payment shall
be made without any offset, abatement, withholding or reduction whatsoever. Each
Lender shall comply with its obligation under this paragraph by wire transfer of
immediately available funds, in the same manner as provided in Section 2.06 with
respect to Loans made by such Lender (and Section 2.06 shall apply, mutatis
mutandis, to the payment obligations of the Lenders), and the Administrative
Agent shall promptly pay to the Swingline Lender the amounts so received by it
from the Lenders. The Administrative Agent shall notify the Borrower of any
participations in any Swingline Loan acquired pursuant to this paragraph, and
thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to the Swingline Lender. Any amounts received by
the Swingline Lender from the Borrower (or other party on behalf of the
Borrower) in respect of a Swingline Loan after receipt by the Swingline Lender
of the proceeds of a sale of participations therein shall be promptly remitted
to the Administrative Agent; any such amounts received by the Administrative
Agent shall be promptly remitted by the Administrative Agent to the Lenders that
shall have


20

--------------------------------------------------------------------------------







made their payments pursuant to this paragraph and to the Swingline Lender, as
their interests may appear; provided that any such payment so remitted shall be
repaid to the Swingline Lender or to the Administrative Agent, as applicable, if
and to the extent such payment is required to be refunded to the Borrower for
any reason. The purchase of participations in a Swingline Loan pursuant to this
paragraph shall not relieve the Borrower of any default in the payment thereof.
Section 2.05    Letters of Credit.


(a)    General. The Borrower, the Administrative Agent, the Issuing Banks and
the Lenders hereby agree that all Existing Letters of Credit shall be deemed to
be issued under this Agreement as of the Effective Date and shall constitute
Letters of Credit hereunder for all purposes (except that the Issuing Banks’
standard issuance fee shall not be payable on such deemed issuance). Subject to
the terms and conditions set forth herein, the Borrower may request the issuance
of standby Letters of Credit, in dollars and in a form reasonably acceptable to
the Administrative Agent and the applicable Issuing Bank, at any time and from
time to time during the Availability Period.
(b)    Notice of Issuance, Amendment, Renewal, Extension; Certain Condition. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or telecopy (or transmit by electronic communication, if arrangements for doing
so have been approved by the applicable Issuing Bank) to the applicable Issuing
Bank and the Administrative Agent (reasonably in advance of the requested date
of issuance, amendment, renewal or extension) a notice requesting the issuance
of a Letter of Credit, or identifying the Letter of Credit to be amended,
renewed or extended, and specifying the date of issuance, amendment, renewal or
extension (which shall be a Business Day), the date on which such Letter of
Credit is to expire (which shall comply with paragraph (c) below), the amount of
such Letter of Credit, the name and address of the beneficiary thereof and such
other information as shall be necessary to prepare, amend, renew or extend such
Letter of Credit. If requested by an Issuing Bank, the Borrower also shall
submit a letter of credit application on such Issuing Bank’s standard form in
connection with any request for a Letter of Credit; provided that no provision
in such application shall be deemed effective to the extent such provision
contains, provides for, or requires, representations, warranties, covenants,
security interests, Liens, indemnities, reimbursements of costs or expenses,
events of defaults, remedies, or standards of care or to the extent such
provision conflicts or is inconsistent with this Agreement. A Letter of Credit
shall be issued, amended, renewed or extended only if (and upon issuance,
amendment, renewal or extension of each Letter of Credit the Borrower shall be
deemed to represent and warrant that), after giving effect to such issuance,
amendment, renewal or extension (i) the total Credit Exposures shall not exceed
the total Commitments, (ii) the LC Exposure shall not exceed in the aggregate
$300,000,000 at any time and (iii) no Issuing Bank’s LC Exposure shall exceed
its LC Issuance Limit.
(c)    Expiration Date. Each Letter of Credit shall expire at or prior to the
close of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the date that is
five Business Days prior to the Maturity Date.
(d)    Participation. By the issuance of a Letter of Credit (or an amendment to
a Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Banks or the Lenders, the Issuing Banks hereby grant
to each Lender, and each Lender hereby acquires from the Issuing Banks, a
participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit. In consideration and in furtherance of the foregoing, each Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of the Issuing Banks, such Lender’s


21

--------------------------------------------------------------------------------





Applicable Percentage of each LC Disbursement made by the Issuing Banks and not
reimbursed by the Borrower on the date due as provided in paragraph (e) below,
and of any reimbursement payment required to be refunded to the Borrower for any
reason. Each Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.
(e)    Reimbursement. If an Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit, the Borrower shall reimburse such LC Disbursement
by paying to the Administrative Agent an amount equal to such LC Disbursement
not later than 1:00 p.m., New York City time, on the date that such LC
Disbursement is made, if the Borrower shall have received notice of such LC
Disbursement prior to 10:00 a.m., New York City time, on such date, or, if such
notice has not been received by the Borrower prior to such time on such date,
then not later than 12:00 noon, New York City time, on (i) the Business Day that
the Borrower receives such notice, if such notice is received prior to 10:00
a.m., New York City time, on the day of receipt, or (ii) the Business Day
immediately following the day that the Borrower receives such notice, if such
notice is not received prior to such time on the day of receipt; provided that,
if such LC Disbursement is not less than $5,000,000, the Borrower may, subject
to the conditions to borrowing set forth herein, request in accordance with
Section 2.03 that such payment be financed with an ABR Revolving Borrowing or
Swingline Loan in an equivalent amount and, to the extent so financed, the
Borrower’s obligation to make such payment shall be discharged and replaced by
the resulting ABR Revolving Borrowing or Swingline Loan. If the Borrower fails
to make such payment when due, the Administrative Agent shall notify each Lender
of the applicable LC Disbursement, the payment then due from the Borrower in
respect thereof and such Lender’s Applicable Percentage thereof. Promptly
following receipt of such notice, each Lender shall pay to the Administrative
Agent its Applicable Percentage of the payment then due from the Borrower, in
the same manner as provided in Section 2.06 with respect to Loans made by such
Lender (and Section 2.06 shall apply, mutatis mutandis, to the payment
obligations of the Lenders), and the Administrative Agent shall promptly pay to
the applicable Issuing Banks the amounts so received by it from the Lenders.
Promptly following receipt by the Administrative Agent of any payment from the
Borrower pursuant to this paragraph, the Administrative Agent shall distribute
such payment to the applicable Issuing Banks or, to the extent that Lenders have
made payments pursuant to this paragraph to reimburse such Issuing Banks, then
to such Lenders and Issuing Banks as their interests may appear. Any payment
made by a Lender pursuant to this paragraph to reimburse the applicable Issuing
Banks for any LC Disbursement (other than the funding of Revolving ABR Loans or
a Swingline Loan as contemplated above) shall not constitute a Loan and shall
not relieve the Borrower of its obligation to reimburse such LC Disbursement.
(f)    Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) above shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder. Neither
the Administrative Agent, the Lenders nor the Issuing Banks, nor any of


22

--------------------------------------------------------------------------------





their Related Parties, shall have any liability or responsibility by reason of
or in connection with the issuance or transfer of any Letter of Credit or any
payment or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Issuing Banks; provided that the foregoing shall not be construed to excuse any
Issuing Bank from liability to the Borrower to the extent of any direct damages
(as opposed to consequential damages, claims in respect of which are hereby
waived by the Borrower to the extent permitted by applicable law) suffered by
the Borrower that are caused by such Issuing Bank’s failure to exercise care
when determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. The parties hereto expressly agree that,
in the absence of gross negligence or willful misconduct on the part of an
Issuing Bank (as finally determined by a court of competent jurisdiction), such
Issuing Bank shall be deemed to have exercised care in each such determination.
In furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, the
Issuing Banks may, in their sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit.
(g)    Disbursement Procedures. The Issuing Bank that issued a Letter of Credit
shall, promptly following receipt thereof, examine all documents purporting to
represent a demand for payment under such Letter of Credit. Such Issuing Bank
shall promptly notify the Administrative Agent and the Borrower by telephone
(confirmed by telecopy) of such demand for payment and whether the Issuing Banks
have made or will make an LC Disbursement thereunder; provided that any failure
to give or delay in giving such notice shall not relieve the Borrower of its
obligation to reimburse the Issuing Banks and the Lenders with respect to any
such LC Disbursement.
(h)    Interim Interest. If an Issuing Bank shall make any LC Disbursement,
then, unless the Borrower shall reimburse such LC Disbursement in full on the
date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that the Borrower reimburses such LC Disbursement, at
the rate per annum then applicable to ABR Revolving Loans; provided that, if the
Borrower fails to reimburse such LC Disbursement when due pursuant to paragraph
(e) above, then Section 2.12(c) shall apply. Interest accrued pursuant to this
paragraph shall be for the account of the relevant Issuing Bank, except that
interest accrued on and after the date of payment by any Lender pursuant to
paragraph (e) of this Section to reimburse such Issuing Bank shall be for the
account of such Lender to the extent of such payment.
(i)    Additional and Replacement Issuing Banks. Any other Lender in addition to
JPMorgan Chase Bank, N.A. and Wells Fargo Bank, N.A. selected by the Borrower
and agreed to by such Lender may become an Issuing Bank. The Borrower shall
provide JPMorgan Chase Bank, N.A. and Wells Fargo Bank, N.A. notice of any such
additional Issuing Bank. An Issuing Bank may be replaced at any time by written
agreement among the Borrower, the Administrative Agent, the replaced Issuing
Bank and the successor Issuing Bank. The Administrative Agent shall notify the
Lenders of any such replacement of an Issuing Bank. At the time any such
replacement shall become effective, the Borrower shall pay all unpaid fees
accrued for the account of the replaced Issuing Bank pursuant to Section
2.11(b). From and after the effective date of any such replacement, (i) the
successor Issuing Bank shall have all the rights and obligations of the Issuing
Bank under this Agreement with respect to Letters of Credit to be issued


23

--------------------------------------------------------------------------------





thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit issued by it
prior to such replacement, but shall not be required to issue additional Letters
of Credit or to amend, extend or renew any Letter of Credit.
(j)    Cash Collateralization. If the Loans have become due and payable (A)
pursuant to Article VII (other than pursuant to clause (h) or (i) of such
Article VII), on the Business Day following the Business Day that the Borrower
receives notice from the Administrative Agent (at the direction of Required
Lenders) or the Required Lenders demanding the deposit of cash collateral
pursuant to this paragraph, or (B) pursuant to clause (h) or (i) of Article VII,
without any demand or the taking of any other action by the Issuing Banks, the
Administrative Agent, or any of the Lenders, the Borrower shall deposit in an
account with the Administrative Agent, in the name of the Administrative Agent
and for the benefit of the Issuing Banks and the Lenders, an amount in cash
equal to the LC Exposure as of such date plus any accrued and unpaid interest on
LC Disbursements comprising such LC Exposure. Such deposit shall be held by the
Administrative Agent as collateral for the payment and performance of the
obligations of the Borrower under this Agreement. The Administrative Agent shall
have exclusive dominion and control, including the exclusive right of
withdrawal, over such account (which shall be invested in obligations of,
obligations guaranteed by, or obligations backed by the full faith and credit
of, the United States of America, certificates of deposit of Administrative
Agent or commercial paper having the highest rating from S&P or Moody’s, in each
case maturing in less than 180 days). Other than any interest earned on the
investment of such deposits, which investments shall be made at the option and
sole discretion of the Administrative Agent and at the Borrower’s risk and
expense, such deposits shall not bear interest. Interest or profits, if any, on
such investments shall accumulate in such account. Moneys in such account shall
be applied by the Administrative Agent to reimburse an Issuing Bank for LC
Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Borrower for the LC Exposure at such time or, if the maturity of the Loans
has been accelerated (but subject to the consent of Lenders with LC Exposure
representing greater than 50% of the total LC Exposure), be applied to satisfy
other obligations of the Borrower under this Agreement, with any excess amounts
returned to the Borrower.
Section 2.06    Funding of Borrowings.
(a)    Each Lender shall make each Loan to be made by it hereunder on the
proposed date thereof by wire transfer of immediately available funds by 1:00
pm, New York City time, to the account of the Administrative Agent most recently
designated by it for such purpose by notice to the Lenders; provided that
Swingline Loans shall be made as provided in Section 2.04. The Administrative
Agent will make such Loans available to the Borrower by promptly crediting the
amounts so received, in like funds, to an account of the Borrower maintained
with the Administrative Agent in New York City and designated by the Borrower in
the applicable Borrowing Request; provided that ABR Revolving Loans made to
finance the reimbursement of an LC Disbursement as provided in Section 2.05(e)
shall be remitted by the Administrative Agent to the applicable Issuing Bank.
(b)    Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed time of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable


24

--------------------------------------------------------------------------------





Borrowing available to the Administrative Agent, then the applicable Lender and
the Borrower severally agree to pay to the Administrative Agent forthwith on
demand such corresponding amount with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (i) in the case of
such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation or (ii) in the case of the Borrower, the interest rate
applicable to the applicable Borrowing. If such Lender pays such amount to the
Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing.
Section 2.07    Interest Elections.
(a)    Each Revolving Borrowing initially shall be of the Type specified in the
applicable Borrowing Request and, in the case of a Eurodollar Revolving
Borrowing, shall have an initial Interest Period as specified in such Borrowing
Request. Thereafter, the Borrower may elect to convert such Borrowing to a
different Type or to continue such Borrowing and, in the case of a Eurodollar
Revolving Borrowing, may elect Interest Periods therefor, all as provided in
this Section. The Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing,
and the Loans comprising each such portion shall be considered a separate
Borrowing. This Section shall not apply to Swingline Borrowings, which may not
be converted or continued.
(b)    To make an election pursuant to this Section, the Borrower shall notify
the Administrative Agent of such election by telephone by the time that a
Borrowing Request would be required under Section 2.03 if the Borrower were
requesting a Revolving Borrowing of the Type resulting from such election to be
made on the effective date of such election. Each such telephonic Interest
Election Request shall be irrevocable and shall be confirmed promptly by hand
delivery or telecopy to the Administrative Agent of a written Interest Election
Request in a form approved by the Administrative Agent and signed by the
Borrower.
(c)    Each telephonic and written Interest Election Request shall specify the
following information in compliance with this Agreement:
(i)    the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);


(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;


(iii)    whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and


(iv)    if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.


25

--------------------------------------------------------------------------------









If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.
(d)    Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
(e)    If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Revolving Borrowing prior to the end of the Interest
Period applicable thereto, then, unless such Borrowing is repaid as provided
herein, at the end of such Interest Period such Borrowing shall be converted to
an ABR Borrowing. Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Administrative Agent, at the
request of the Required Lenders, so notifies the Borrower, then, so long as an
Event of Default is continuing (i) no outstanding Revolving Borrowing may be
converted to or continued as a Eurodollar Borrowing and (ii) unless repaid, each
Eurodollar Revolving Borrowing shall be converted to an ABR Borrowing at the end
of the Interest Period applicable thereto.
Section 2.08    Termination, Reduction and Increase of Commitments.
(a)    Unless previously terminated, the Commitments shall terminate on the
Maturity Date.
(b)    The Borrower may at any time terminate, or from time to time, reduce the
Commitments; provided that (i) each reduction of the Commitments shall be in an
amount that is an integral multiple of $1,000,000 and not less than $5,000,000
and (ii) the Borrower shall not terminate or reduce the Commitments if, after
giving effect to any concurrent prepayment of the Loans in accordance with
Section 2.10, the sum of the total Credit Exposures would exceed the
Commitments.
(c)    The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Borrower pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Commitments delivered by the Borrower may state that such notice is
conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the Borrower (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied. Any termination or reduction of the Commitments shall be permanent.
Each reduction of the Commitments shall be made ratably among the Lenders in
accordance with their respective Applicable Percentages.
(d)    Increase of Commitments.
(i)    The Borrower may, at any time following the Effective Date, effect an
increase in the Commitments hereunder (each such increase being a “Commitment
Increase”) by having one or more Additional Commitment Lenders provide new or
additional Commitments hereunder, by notice to the Administrative Agent
specifying the amount of the relevant Commitment Increase, the identity of the
Additional Commitment Lender(s) and the date on which such increase is to be
effective (the “Commitment Increase Date”), which shall be a Business Day at
least three Business Days after delivery of such notice and 30 days prior to the
Maturity Date; provided that:


26

--------------------------------------------------------------------------------







(A)    the minimum amount of each Commitment Increase shall be $25,000,000;


(B)    immediately after giving effect to any Commitment Increase, the aggregate
Commitments hereunder shall not exceed $2,750,000,000;


(C)    at the time of any such Commitment Increase, no Default shall have
occurred and be continuing or would result therefrom; and


(D)    the representations and warranties set forth in Article III and in the
other Loan Documents shall be true and correct in all material respects on and
as of the Commitment Increase Date as if made on and as of such date (or, if any
such representation or warranty is expressly stated to have been made as of a
specific date, as of such specific date).


Each notice by the Borrower under this paragraph shall be deemed to constitute a
representation and warranty by the Borrower as to the matters specified in
clauses (B), (C) and (D) above as of the relevant Commitment Increase Date.
Notwithstanding anything herein to the contrary, no Lender shall have any
obligation hereunder to become an Additional Commitment Lender and any election
to do so shall be in the sole discretion of each Lender.
(ii)    Each Commitment Increase (and the new or additional Commitment of each
Additional Commitment Lender resulting therefrom) shall become effective as of
the relevant Commitment Increase Date upon receipt by the Administrative Agent,
on or prior to 2:00 p.m., New York City time, on such Commitment Increase Date,
of:


(A)    a certificate executed by a Responsible Officer of the Borrower stating
that the conditions with respect to such Commitment Increase under this clause
(ii) have been satisfied;


(B)    an agreement, in form and substance satisfactory to the Borrower and the
Administrative Agent, pursuant to which each such Additional Commitment Lender
shall, effective as of such Commitment Increase Date, provide a new or
additional Commitment hereunder in the amount specified therein and (if not then
an existing Lender) become a Lender hereunder, in each case duly executed by
each such Additional Commitment Lender and the Borrower and acknowledged by the
Administrative Agent; and


(C)    such evidence of authority of the Borrower to effect such Commitment
Increase as the Administrative Agent may reasonably request.


Upon the Administrative Agent’s receipt of a fully executed agreement from each
Additional Commitment Lender referred to in clause (B) above, together with the
certificates and/or other documents referred to in clauses (A) and (C) above,
the Administrative Agent shall record the information contained in each such
agreement in the Register and give prompt notice of the effectiveness of the
relevant Commitment Increase to the Borrower and the Lenders (including each
Additional Commitment Lender), which notice of effectiveness shall be conclusive
and binding on the parties hereto.
(iii)    On each Commitment Increase Date, (i) the aggregate principal amount of
the Loans outstanding (the “Existing Borrowings”) immediately prior to the
effectiveness of such Commitment


27

--------------------------------------------------------------------------------





Increase shall be deemed to be repaid, (ii) each Additional Commitment Lender
that shall have had a Commitment prior to the effectiveness of such Commitment
Increase shall pay to the Administrative Agent in Dollars, in immediately
available funds, an amount equal to the difference between (A) the product of
(1) such Lender’s Applicable Percentage (calculated after giving effect to the
effectiveness of such Commitment Increase) multiplied by (2) the aggregate
amount of the Resulting Borrowings (as defined below) and (B) the product of (1)
such Lender’s Applicable Percentage (calculated without giving effect to the
effectiveness of such Commitment Increase) multiplied by (2) the aggregate
amount of the Existing Borrowings, (iii) each Additional Commitment Lender that
shall not have had a Commitment prior to the effectiveness of such Commitment
Increase shall pay to Administrative Agent in Dollars, in immediately available
funds, an amount equal to the product of (1) such Lender’s Applicable Percentage
(calculated after giving effect to the effectiveness of such Commitment
Increase) multiplied by (2) the aggregate amount of the Resulting Borrowings,
(iv) after the Administrative Agent receives the funds specified in clauses (ii)
and (iii) above, the Administrative Agent shall pay to each Lender the portion
of such funds that is equal to the difference between (A) the product of (1)
such Lender’s Applicable Percentage (calculated without giving effect to the
effectiveness of such Commitment Increase) multiplied by (2) the aggregate
amount of the Existing Borrowings, and (B) the product of (1) such Lender’s
Applicable Percentage (calculated after giving effect to the effectiveness of
such Commitment Increase) multiplied by (2) the aggregate amount of the
Resulting Borrowings, (v) after the effectiveness of such Commitment Increase,
the Borrower shall be deemed to have made new Borrowings (the “Resulting
Borrowings”) in an aggregate amount equal to the aggregate amount of the
Existing Borrowings and of the Types and for the Interest Periods specified in a
Borrowing Request delivered to the Administrative Agent in accordance with
Section 2.03 (and the Borrower shall deliver such Borrowing Request), (vi) each
Lender shall be deemed to hold its Applicable Percentage of each Resulting
Borrowing (calculated after giving effect to the effectiveness of such
Commitment Increase) and (vii) the Borrower shall pay each Lender any and all
accrued but unpaid interest on its Loans comprising the Existing Borrowings. The
deemed payments of the Existing Borrowings made pursuant to clause (i) above
shall not be subject to compensation by the Borrower pursuant to the provisions
of Section 2.16 even if the date of the effectiveness of such Commitment
Increase occurs other than on the last day of the Interest Period relating
thereto. Upon each Commitment Increase, the participation interests of the
Lenders in the then outstanding Letters of Credit shall automatically be
adjusted to reflect, and each Lender (including each Additional Commitment
Lender) shall have a participation in each such Letter of Credit equal to, the
Lenders’ respective Applicable Percentage of the aggregate amount available to
be drawn under each such Letter of Credit, after giving effect to such
Commitment Increase.
Section 2.09    Repayment of Loans; Evidence of Debt.
(a)    The Borrower hereby unconditionally promises to pay (i) to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Revolving Loan on the Maturity Date and (ii) to the Swingline
Lender the then unpaid principal amount of each Swingline Loan on the earlier of
the Maturity Date and the first date after such Swingline Loan is made that is
the 15th or last day of a calendar month and is at least fifteen Business Days
after such Swingline Loan is made; provided that on each date that a Revolving
Borrowing is made, the Borrower shall repay all Swingline Loans then
outstanding.


28

--------------------------------------------------------------------------------







(b)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.
(c)    The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.
(d)    The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.
(e)    Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrower shall prepare, execute and deliver to such
Lender a promissory note payable to such Lender (or, if requested by such
Lender, to such Lender and its registered assigns) and substantially in the form
attached hereto as Exhibit E. Thereafter, the Loans evidenced by such promissory
note and interest thereon shall at all times (including after assignment
pursuant to Section 9.04) be represented by one or more promissory notes in such
form payable to the payee named therein (or, to such payee and its registered
assigns).
Section 2.10    Prepayment of Loans.
(a)    Subject to any breakage funding costs payable pursuant to Section 2.15,
the Borrower shall have the right at any time and from time to time to prepay
any Borrowing in whole or in part without premium or penalty, provided that each
prepayment is in an amount that is an integral multiple of $1,000,000 and not
less than $5,000,000, or if such amount is lesser, the outstanding amount of the
Borrowing, and made subject to prior notice in accordance with paragraph (b) of
this Section.
(b)    The Borrower shall notify the Administrative Agent (and, in the case of
prepayment of a Swingline Loan, the Swingline Lender) by telephone (confirmed by
telecopy) of any prepayment hereunder (i) in the case of prepayment of a
Eurodollar Borrowing, not later than 12:00 noon, New York City time, three
Business Days before the date of prepayment, (ii) in the case of prepayment of
an ABR Revolving Borrowing, not later than 12:00 noon, New York City time, on
the date of prepayment or (iii) in the case of prepayment of a Swingline Loan,
not later than 12:00 noon, New York City time, on the date of prepayment. Each
such notice shall be irrevocable and shall specify the prepayment date and the
principal amount of each Borrowing or portion thereof to be prepaid; provided
that, if a notice of prepayment is given in connection with a conditional notice
of termination of the Commitments as contemplated by Section 2.08, then such
notice of prepayment may be revoked if such notice of termination is revoked in
accordance with Section 2.08. Promptly following receipt of any such notice
relating to a Revolving Borrowing, the Administrative Agent shall advise the
Lenders of the contents thereof. Each partial prepayment of any Revolving
Borrowing shall be in an amount that would be permitted in the case of an
advance of a Revolving Borrowing of the same Type as provided in Section 2.02.
Each prepayment of a Revolving Borrowing shall be applied ratably to the Loans
included in the prepaid Borrowing. Prepayments shall be accompanied by accrued
interest to the extent required by Section 2.12.


29

--------------------------------------------------------------------------------







Section 2.11    Fees.
(a)    The Borrower agrees to pay to the Administrative Agent for the account of
each Lender a commitment fee, which shall accrue at the Applicable Margin for
commitment fees on the daily amount of the unused Commitment of such Lender
during the period from and including the date hereof to but excluding the date
on which such Commitment terminates. Accrued Commitment fees shall be payable in
arrears no later than three (3) Business Days after the last day of March, June,
September and December of each year and on the date on which the Commitments
terminate, commencing on the first such date to occur after the date hereof. All
commitment fees shall be computed on the basis of a year of 360 days and shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day).
(b)    The Borrower agrees to pay (i) to the Administrative Agent for the
account of each Lender a participation fee with respect to its participations in
Letters of Credit, which shall accrue at the Applicable Margin for Letters of
Credit on the average daily amount of such Lender’s LC Exposure (excluding any
portion thereof attributable to unreimbursed LC Disbursements) during the period
from and including the Effective Date to but excluding the later of the date on
which such Lender’s Commitment terminates and the date on which such Lender
ceases to have any LC Exposure, and (ii) to the Issuing Bank a fronting fee,
which shall accrue at the rate of 0.200% per annum on the average daily amount
of the LC Exposure (excluding any portion thereof attributable to unreimbursed
LC Disbursements) during the period from and including the Effective Date to but
excluding the later of the date of termination of the Commitments and the date
on which there ceases to be any LC Exposure, as well as the Issuing Bank’s
standard fees with respect to the issuance, amendment, renewal or extension of
any Letter of Credit or processing of drawings thereunder. Participation fees
and fronting fees shall be payable in arrears on the last Business Day of March,
June, September and December of each year and on the date on which the
Commitments terminate. Any other fees payable to the Issuing Bank pursuant to
this paragraph shall be payable within 10 days after demand. All participation
fees and fronting fees shall be computed on the basis of a year of 360 days and
shall be payable for the actual number of days elapsed (including the first day
but excluding the last day).
(c)    The Borrower agrees to pay to the Administrative Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon in
writing between the Borrower and the Administrative Agent.
(d)    All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to the Issuing Bank, in the
case of fees payable to it) for distribution, in the case of commitment fees and
participation fees, to the Lenders. Fees paid shall not be refundable under any
circumstances.
Section 2.12    Interest.
(a)    The Loans comprising each ABR Borrowing (including each Swingline Loan)
shall bear interest at the Alternate Base Rate plus the Applicable Margin.
(b)    The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted Eurodollar Rate for the Interest Period in effect for such Borrowing
plus the Applicable Margin.
(c)    Notwithstanding the foregoing, if any principal of or interest on any
Loan or any fee or other amount payable by the Borrower hereunder is not paid
when due, whether at stated maturity, upon acceleration or otherwise, after
giving effect to any applicable grace period, all outstanding Loans shall bear
interest, after as well


30

--------------------------------------------------------------------------------





as before judgment, at a rate per annum equal to (i) in the case of overdue
principal of any Loan, 2% plus the rate otherwise applicable to such Loan as
provided in the preceding paragraphs of this Section or (ii) in the case of any
other amount, 2% plus the rate applicable to ABR Loans as provided in paragraph
(a) of this Section.
(d)    Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and, in the case of Revolving Loans, upon
termination of the Commitments; provided that (i) interest accrued pursuant to
paragraph (c) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan (other than a prepayment of an ABR
Revolving Loan prior to the end of the Availability Period), accrued interest on
the principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurodollar Revolving Loan prior to the end of the current Interest Period
therefor, accrued interest on such Loan shall be payable on the effective date
of such conversion.
(e)    All interest hereunder shall be computed on the basis of a year of 360
days, except that interest computed by reference to the Alternate Base Rate at
times when the Alternate Base Rate is based on the Prime Rate shall be computed
on the basis of a year of 365 days (or 366 days in a leap year), and in each
case shall be payable for the actual number of days elapsed (including the first
day but excluding the last day). The applicable Alternate Base Rate, Adjusted
Eurodollar Rate or Eurodollar Rate shall be determined by the Administrative
Agent and such determination shall be conclusive absent manifest error.
Section 2.13    Alternate Rate of Interest. (a) If prior to the commencement of
any Interest Period for a Eurodollar Borrowing:
(i)    the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted Eurodollar Rate or the Eurodollar Rate, as
applicable (including because the LIBO Screen Rate is not available or published
on a current basis), for such Interest Period; or
(ii)    the Administrative Agent is advised by the Required Lenders that the
Adjusted Eurodollar Rate or the Eurodollar Rate, as applicable, for such
Interest Period will not adequately and fairly reflect the cost to such Lenders
(or Lender) of making or maintaining their Loans (or its Loan) included in such
Borrowing for such Interest Period;
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone, telecopy or electronic mail as promptly as practicable
thereafter and, until the Administrative Agent notifies the Borrower and the
Lenders that the circumstances giving rise to such notice no longer exist, (A)
any Interest Election Request that requests the conversion of any Revolving
Borrowing to, or continuation of any Revolving Borrowing as, a Eurodollar
Borrowing shall be ineffective and (B) if any Borrowing Request requests a
Eurodollar Revolving Borrowing, such Borrowing shall be made as an ABR
Borrowing; provided that if the circumstances giving rise to such notice affect
only one Type of Borrowings, then the other Type of Borrowings shall be
permitted.
(b)    If at any time the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that (i) the circumstances set forth
in Section 2.13(a)(i) have arisen and such circumstances are unlikely to be
temporary or (ii) the circumstances set forth in Section 2.13(a)(i) have not
arisen but the supervisor for the administrator of the LIBO Screen Rate or a
Governmental Authority having jurisdiction over the Administrative Agent has
made a public statement identifying a specific date after which the LIBO Screen
Rate shall no longer be used for determining interest rates for loans, then the
Administrative Agent and the Borrower shall endeavor to establish an alternate
rate of interest to the Eurodollar Rate that gives due consideration to the then
prevailing market convention for determining a rate of interest for syndicated
loans in the United States at such time, and shall enter into an amendment to
this Agreement to reflect such alternate rate of interest and such other related
changes to this Agreement as may be applicable (but for the avoidance of doubt,
such related changes shall not include a reduction of the Applicable Rate);
provided that, if such alternate rate of interest as so determined would be less
than zero, such rate shall be deemed to be zero for the purposes of this
Agreement. Notwithstanding anything to the contrary in Section 9.02, such
amendment shall become effective without any further action or consent of any
other party to this Agreement so long as the Administrative Agent shall not have
received, within five Business Days of the date notice of such alternate rate of


31

--------------------------------------------------------------------------------





interest is provided to the Lenders, a written notice from the Required Lenders
stating that such Required Lenders object to such amendment. Until an alternate
rate of interest shall be determined in accordance with this Section 2.13(b)
(but, in the case of the circumstances described in clause (ii) of the first
sentence of this Section 2.13(b), only to the extent the LIBO Screen Rate for
such Interest Period is not available or published at such time on a current
basis), (x) any Interest Election Request that requests the conversion of any
Revolving Borrowing to, or continuation of any Revolving Borrowing as, a
Eurodollar Borrowing shall be ineffective and (y) if any Borrowing Request
requests a Eurodollar Revolving Borrowing, such Borrowing shall be made as an
ABR Borrowing.
Section 2.14    Increased Costs.
(a)    If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted Eurodollar Rate) or the Issuing Banks; or
(ii)    impose on any Lender or the Issuing Banks or the London interbank market
any other condition affecting this Agreement or Eurodollar Loans made by such
Lender or any Letter of Credit or participation therein (excluding, in each
case, Indemnified Taxes, Excluded Taxes and Other Taxes to the extent covered by
Section 2.16);
and the result of any of the foregoing shall be to increase the cost to such
Lender (or in the case of (i), to such Lender, the Administrative Agent or the
Issuing Banks) of making or maintaining any Eurodollar Loan (or in the case of
(i), any Loan), or of maintaining its obligation to make any such Loan) or to
increase the cost to such Lender, the Administrative Agent or the Issuing Banks
of participating in, issuing or maintaining any Letter of Credit or to reduce
the amount of any sum received or receivable by such Lender, the Administrative
Agent or the Issuing Banks hereunder (whether of principal, interest or
otherwise), then the Borrower will pay to such Lender, the Administrative Agent
or the Issuing Banks, as the case may be, such additional amount or amounts as
will compensate such Lender, the Administrative Agent or the Issuing Banks, as
the case may be, for such additional costs incurred or reduction suffered.
(b)    If any Lender or an Issuing Bank determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the Issuing Bank’s capital or on
the capital of such Lender’s or the Issuing Bank’s holding company, if any, as a
consequence of this Agreement or the Loans made by, or participations in Letters
of Credit held by, such Lender, or the Letters of Credit issued by the Issuing
Bank, to a level below that which such Lender or the Issuing Bank or such
Lender’s or the Issuing


32

--------------------------------------------------------------------------------





Bank’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or the Issuing Bank’s policies and the policies
of such Lender’s or the Issuing Bank’s holding company with respect to capital
adequacy and liquidity), then from time to time the Borrower will pay to such
Lender or the Issuing Bank, as the case may be, such additional amount or
amounts as will compensate such Lender or the Issuing Bank or such Lender’s or
the Issuing Bank’s holding company for any such reduction suffered.
(c)    A certificate of a Lender or the Issuing Bank setting forth in reasonable
detail the amount or amounts necessary to compensate such Lender or the Issuing
Bank or its holding company, as the case may be, as specified in paragraph (a)
or (b) of this Section shall be delivered to the Borrower and shall be
conclusive absent manifest error. The Borrower shall pay to the Administrative
Agent for the account of such Lender or the Issuing Bank, as the case may be,
the amount shown as due on any such certificate within 10 days after receipt
thereof.
(d)    Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or the Issuing Bank’s right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or the Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 270 days prior to the date that such Lender or the Issuing Bank, as the
case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or the Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 270-day period referred to above shall be extended to include the period of
retroactive effect thereof.
(e)    Notwithstanding anything herein to the contrary, the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith, and all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a Change in
Law, regardless of the date enacted, adopted or issued.
Section 2.15    Break Funding Payments.     In the event of (a) the payment of
any principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto, (c) the failure to borrow, convert, continue or
prepay any Eurodollar Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under Section
2.10(b) and is revoked in accordance therewith), or (d) the assignment of any
Eurodollar Loan other than on the last day of the Interest Period applicable
thereto as a result of a request by the Borrower pursuant to Section 2.18, then,
in any such event, the Borrower shall compensate each Lender for the loss, cost
and expense attributable to such event. In the case of a Eurodollar Loan, such
loss, cost or expense to any Lender shall be deemed to include an amount
determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Loan had such
event not occurred, at the Adjusted Eurodollar Rate that would have been
applicable to such Loan, for the period from the date of such event to the last
day of the then current Interest Period therefor (or, in the case of a failure
to borrow, convert or continue, for the period that would have been the Interest
Period for such Loan), over (ii) the amount of interest which would accrue on
such principal amount for such period at the interest rate which such Lender
would bid were it to bid, at the commencement of such period, for dollar
deposits of a comparable amount and period from other banks in the eurodollar
market. A certificate of any Lender setting forth any amount or amounts that
such Lender is entitled to receive pursuant to this Section in reasonable detail
shall be delivered to the Borrower and shall


33

--------------------------------------------------------------------------------





be conclusive absent manifest error. The Borrower shall pay to the
Administrative Agent for the account of such Lender the amount shown as due on
any such certificate within 10 days after receipt thereof.
Section 2.16    Taxes.
(a)    Any and all payments by or on account of any obligation of the Borrower
hereunder or under any Loan Document shall be made free and clear of and without
deduction for any Indemnified Taxes or Other Taxes; provided that if the
applicable Withholding Agent shall be required to deduct any Indemnified Taxes
or Other Taxes from such payments, then (i) the sum payable by the Borrower
shall be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section
2.16) the Administrative Agent, Lender, or Issuing Banks (or any other
recipient, as the case may be) receives an amount equal to the sum it would have
received had no such deductions been made, (ii) the applicable Withholding Agent
shall make such deductions and shall pay the full amount deducted to the
relevant Governmental Authority in accordance with applicable law.
(b)    In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.
(c)    The Borrower shall indemnify the Administrative Agent, each Lender, and
the Issuing Banks within 10 days after written demand therefor, for the full
amount of any Indemnified Taxes or Other Taxes paid by the Administrative Agent,
such Lender, or the Issuing Banks, as the case may be (including Indemnified
Taxes or Other Taxes imposed or asserted on or attributable to amounts payable
under this Section), and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability in reasonable detail shall be delivered to the Borrower by a Lender or
the Issuing Banks, or by the Administrative Agent on its own behalf or on behalf
of a Lender or the Issuing Banks and shall be conclusive absent manifest error.
(d)    Each Lender shall severally indemnify the Administrative Agent, within 10
days after written demand therefor, for (i) any Indemnified Taxes or Other Taxes
attributable to such Lender (but only to the extent that the Borrower has not
already indemnified the Administrative Agent for such Indemnified Taxes or Other
Taxes and without limiting the obligation of the Borrower to do so), (ii) any
Taxes attributable to such Lender’s failure to comply with the provisions of
Section 9.04(c) relating to the maintenance of a Participant Register and (iii)
any Excluded Taxes attributable to such Lender, in each case, that are payable
or paid by the Administrative Agent in connection with any Loan Document, and
any reasonable expenses arising therefrom or with respect thereto, whether or
not such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability in reasonable detail shall be delivered to the Lender by the
Administrative Agent and shall be conclusive absent manifest error. Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under any Loan Document or otherwise
payable by the Administrative Agent to the Lender from any other source against
any amount due to the Administrative Agent under this paragraph (d).
(e)    As soon as practicable after any payment of Indemnified Taxes or Other
Taxes by the Borrower to a Governmental Authority, the Borrower shall deliver to
the Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.


34

--------------------------------------------------------------------------------







(f)    (i) Any Lender that is entitled to an exemption from or reduction of
withholding Tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement or any other Loan Document shall deliver to the
Borrower (with a copy to the Administrative Agent), at the time or times
prescribed by applicable law, such properly completed and executed documentation
prescribed by applicable law or reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate. In addition, any Lender, if reasonably requested by the
Borrower or the Administrative Agent, shall deliver such other documentation
prescribed by applicable law or reasonably requested by the Borrower or the
Administrative Agent as will enable the Borrower or the Administrative Agent to
determine whether or not such Lender is subject to backup withholding or
information reporting requirements. Notwithstanding anything to the contrary in
the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in this Section
2.16(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in the
Lender’s judgment such completion, execution or submission would subject such
Lender to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such Lender.
(ii)    Without limiting the generality of the foregoing:
(A)    any Lender that is a U.S. Person (as defined in Section 7701(a)(30) of
the Code) shall deliver to the Borrower and the Administrative Agent on or prior
to the date on which such Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), executed originals of Internal Revenue Service Form W-9
certifying that such Lender is exempt from U.S. federal backup withholding Tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable;
(1)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of Internal Revenue Service
Form W-8BEN or W-8BEN-E, as applicable, establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “interest” article of
such income tax treaty and (y) with respect to any other applicable payments
under any Loan Document, Internal Revenue Service Form W-8BEN or W-8BEN-E, as
applicable establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such income tax treaty;
(2)    in the case of a Foreign Lender claiming that its extension of credit
will generate U.S. effectively connected income, executed originals of Internal
Revenue Service Form W-8ECI;
(3)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit B to the effect that such Foreign Lender is
not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign


35

--------------------------------------------------------------------------------





corporation” described in Section 881(c)(3)(C) of the Code, and (y) executed
originals of Internal Revenue Service Form W-8BEN or W-8BEN-E, as applicable; or
(4)    to the extent a Foreign Lender is not the beneficial owner (for example,
where the Foreign Lender is a partnership or participating Lender granting a
typical participation), executed originals of Internal Revenue Service Form
W-8IMY, accompanied by an Internal Revenue Service Form W-8ECI, W-8BEN or
W-8BEN-E, as applicable, a certificate substantially in the form of Exhibit B,
Internal Revenue Service Form W-9, and/or other certification documents from
each beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership (and not a participating Lender) and one or more beneficial owners
of such Foreign Lender are claiming the portfolio interest exemption, such
Foreign Lender may provide a certificate substantially in the form of Exhibit B
on behalf of each such beneficial owner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and
(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.
(iii)    Each Lender agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification or promptly notify the Borrower and the
Administrative Agent in writing of its inability to do so.
(g)    If the Administrative Agent, a Lender or Issuing Bank determines, in its
reasonable discretion exercised in good faith, that it has received a refund of
any Indemnified Taxes or Other Taxes as to which it has been indemnified by the
Borrower or with respect to which the Borrower has paid additional amounts
pursuant to this Section 2.16, it shall pay over such refund to the Borrower
(but only to the extent of indemnity payments made, or additional amounts paid,
by the Borrower under this Section 2.16 with respect to the Indemnified Taxes or
Other Taxes giving rise to such refund), net of all reasonable out-of-pocket
expenses (including Taxes) of the Administrative Agent, such Lender or such
Issuing Bank and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund); provided, that the
Borrower, upon the request of the Administrative Agent, such Lender or such
Issuing Bank, agrees to repay the amount paid over to the Borrower (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent,


36

--------------------------------------------------------------------------------





such Lender or such Issuing Bank in the event the Administrative Agent, such
Lender or such Issuing Bank is required to repay such refund to such
Governmental Authority. Notwithstanding anything to the contrary in this
paragraph (g), in no event will the Administrative Agent, a Lender or an Issuing
Bank be required to pay any amount to the Borrower pursuant to this paragraph
(g) the payment of which would place the Administrative Agent, such Lender or
such Issuing Bank in a less favorable position (on a net after-Tax basis) than
the Administrative Agent, such Lender or such Issuing Bank would have been in if
the indemnity payments or additional amounts giving rise to such refund had
never been deducted, withheld or otherwise imposed and the indemnification
payments or additional amounts with respect to such Tax had never been paid.
This Section shall not be construed to require the Administrative Agent, any
Lender or Issuing Bank to make available its Tax returns (or any other
information relating to its Taxes which it deems confidential) to the Borrower
or any other Person or to attempt to take any position to obtain a refund,
deduction, or credit, which attempt would be inconsistent with any reporting
position otherwise taken by the Administrative Agent, such Lender or such
Issuing Bank on its applicable Tax returns.
(h)    For purposes of Section 2.16(e) and (f), the term “Lender” includes any
Issuing Bank.
(i)    For purposes of determining withholding Taxes imposed under FATCA, the
Borrower and the Administrative Agent shall treat (and the Lenders hereby
authorize the Administrative Agent to treat) the Loans and this Agreement as not
qualifying as a “grandfathered obligation” within the meaning of Treasury
Regulation Section 1.1471-2(b)(2)(i).
(j)    Each party’s obligations under this Section shall survive the resignation
or replacement of the Administrative Agent or any assignment of rights by, or
the replacement of, a Lender, the termination of the Commitments and the
repayment, satisfaction or discharge of all obligations under any Loan Document.
Section 2.17    Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(a)    The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.14, 2.15 or 2.16, or otherwise) prior to
12:00 noon, New York City time, on the date when due, in immediately available
funds, without set-off or counterclaim. Any amounts received after such time on
any date may, in the discretion of the Administrative Agent, be deemed to have
been received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent at
its offices at 270 Park Avenue, New York, New York, except payments to be made
directly to the Issuing Banks or Swingline Lender as expressly provided herein
and except that payments pursuant to Section 9.03 shall be made directly to the
Persons entitled thereto. The Administrative Agent shall distribute any such
payments received by it for the account of any other Person to the appropriate
recipient promptly following receipt thereof. If any payment hereunder shall be
due on a day that is not a Business Day, the date for payment shall be extended
to the next succeeding Business Day, and, in the case of any payment accruing
interest, interest thereon shall be payable for the period of such extension.
All payments hereunder shall be made in dollars.
(b)    If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment


37

--------------------------------------------------------------------------------





of principal and unreimbursed LC Disbursements then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of principal and
unreimbursed LC Disbursements then due to such parties.
(c)    If any Lender shall, by exercising any right of set-off or counterclaim
or otherwise, obtain payment in respect of any principal of or interest on any
of its Revolving Loans or participations in LC Disbursements or Swingline Loans
resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Revolving Loans and participations in LC Disbursements
and Swingline Loans and accrued interest thereon than the proportion received by
any other Lender, then the Lender receiving such greater proportion shall
purchase (for cash at face value) participations in the Revolving Loans and
participations in LC Disbursements and Swingline Loans of other Lenders to the
extent necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Revolving Loans and participations in LC
Disbursements and Swingline Loans; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements to any assignee or participant, other than to the Borrower
or any Subsidiary or Affiliate thereof (as to which the provisions of this
paragraph shall apply). The Borrower consents to the foregoing and agrees, to
the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of the Borrower
in the amount of such participation.
(d)    Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Banks hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the Issuing
Banks, as the case may be, the amount due. In such event, if the Borrower has
not in fact made such payment, then each of the Lenders or the Issuing Banks, as
the case may be, severally agrees to repay to the Administrative Agent forthwith
on demand the amount so distributed to such Lender or Issuing Banks with
interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Effective Rate and a rate determined
by the Administrative Agent in accordance with banking industry rules on
interbank compensation.
(e)    If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.05(d) or (e), 2.06(b) or 2.17(d), then the Administrative
Agent may, in its discretion (notwithstanding any contrary provision hereof),
apply any amounts thereafter received by the Administrative Agent for the
account of such Lender to satisfy such Lender’s obligations under such Sections
until all such unsatisfied obligations are fully paid.
Section 2.18    Mitigation Obligations; Replacement of Lenders.
(a)    If any Lender requests compensation under Section 2.14, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.16,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in


38

--------------------------------------------------------------------------------





the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 2.14 or 2.16, as the case may be,
in the future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.
(b)    If (i) any Lender requests compensation under Section 2.14, (ii) the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.16,
(iii) any Lender is a Defaulting Lender, or (iv) any Lender fails to approve any
consent, amendment or waiver (including an amendment which extends the then
current Maturity Date) which requires the consent of each affected Lender or all
Lenders (or any other class or group of Lenders other than Majority Lenders) and
such consent, amendment or waiver has been approved by the Majority Lenders,
then the Borrower may, at its sole expense and effort, upon notice to such
Lender and the Administrative Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in Section 9.04), all its interests, rights and obligations under this Agreement
to an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (1) the Borrower
shall have received the prior written consent of the Administrative Agent (and,
if a Commitment is being assigned, the Issuing Banks) which consent shall not
unreasonably be withheld, (2) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and participations in LC
Disbursements and Swingline Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts) and (3) in the case of any such assignment
resulting from a claim for compensation under Section 2.14 or payments required
to be made pursuant to Section 2.16, such assignment will result in a reduction
in such compensation or payments. A Lender shall not be required to make any
such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Borrower to require
such assignment and delegation cease to apply.
Section 2.19    Defaulting Lenders.
Notwithstanding any provision of this Agreement to the contrary, if any Lender
becomes a Defaulting Lender, then the following provisions shall apply for so
long as such Lender is a Defaulting Lender:
(a)    fees shall cease to accrue on the unfunded portion of the Commitment of
such Defaulting Lender pursuant to Section 2.11;
(b)    the Commitment and Credit Exposure of such Defaulting Lender shall not be
included in determining whether the Required Lenders have taken or may take any
action hereunder (including any consent to any amendment or waiver pursuant to
Section 9.02), provided, that any amendment, waiver or other modification (i)
requiring the consent of all Lenders or each Lender affected thereby which
affects such Defaulting Lender differently than other affected Lenders or (ii)
which increases or extends the Commitment of a Defaulting Lender shall require
the consent of such Defaulting Lender;
(c)    if any Swingline Exposure or LC Exposure exists at the time such Lender
becomes a Defaulting Lender then:


39

--------------------------------------------------------------------------------







(i)    all or any part of such Swingline Exposure and LC Exposure of such
Defaulting Lender shall be reallocated among the non-Defaulting Lenders in
accordance with their respective Applicable Percentages but only to the extent
(x) the sum of all non-Defaulting Lenders’ Credit Exposures plus such Defaulting
Lender’s Swingline Exposure and LC Exposure does not exceed the total of all
non-Defaulting Lenders’ Commitments and (y) the conditions set forth in Section
4.02 are satisfied at such time;
(ii)     if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one Business Day following
notice by the Administrative Agent (x) first, prepay such Swingline Exposure and
(y) second, cash collateralize for the benefit of the Issuing Banks only the
Borrower’s obligations corresponding to such Defaulting Lender’s LC Exposure
(after giving effect to any partial reallocation pursuant to clause (i) above)
in accordance with the procedures set forth in Section 2.05(j) for so long as
such LC Exposure is outstanding;
(iii)     if the Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.11(b)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;
(iv)     if the LC Exposure of the non-Defaulting Lenders is reallocated
pursuant to clause (i) above, then the fees payable to the Lenders pursuant to
Section 2.11(a) and Section 2.11(b) shall be adjusted in accordance with such
non-Defaulting Lenders’ Applicable Percentages; and


(v)    if any Defaulting Lender’s LC Exposure is neither reallocated nor cash
collateralized pursuant to clause (i) or (ii) above, then, without prejudice to
any rights or remedies of the Issuing Bank or any Lender hereunder, all facility
fees that otherwise would have been payable to such Defaulting Lender (solely
with respect to the portion of such Defaulting Lender’s Commitment that was
utilized by such LC Exposure) and letter of credit fees payable under Section
2.11(b) with respect to such Defaulting Lender’s LC Exposure shall be payable to
the Issuing Bank until such LC Exposure is cash collateralized and/or
reallocated;
(d)    so long as such Lender is a Defaulting Lender, the Swingline Lender shall
not be required to fund any Swingline Loan and the Issuing Banks shall not be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure will be 100% covered by the Commitments of
the non-Defaulting Lenders and/or cash collateral will be provided by the
Borrower in accordance with Section 2.19(c), and participating interests in any
such newly issued or increased Letter of Credit or newly made Swingline Loan
shall be allocated among non-Defaulting Lenders in a manner consistent with
Section 2.19(c)(i) (and Defaulting Lenders shall not participate therein).
If (i) a Bankruptcy Event or a Bail-In Action with respect to a Parent of any
Lender shall occur following the date hereof and for so long as such event shall
continue or (ii) the Swingline Lender or the Issuing Bank has a good faith
belief that any Lender has defaulted in fulfilling its obligations under one or
more other agreements in which such Lender commits to extend credit, the
Swingline Lender shall not be required to fund any Swingline Loan and the
Issuing Banks shall not be required to issue, amend or increase any Letter of
Credit, unless the Swingline Lender or the Issuing Banks, as the case may be,
shall have entered into arrangements with the Borrower or such Lender,
satisfactory to the Swingline Lender or the Issuing Banks, as the case may be,
to defease any risk to it in respect of such Lender hereunder.


40

--------------------------------------------------------------------------------







In the event that the Administrative Agent, the Borrower, the Issuing Banks and
the Swingline Lender each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and LC Exposure of the Lenders shall be readjusted to reflect
the inclusion of such Lender’s Commitment and on such date such Lender shall
purchase at par such of the Loans of the other Lenders (other than Swingline
Loans) as the Administrative shall determine may be necessary in order for such
Lender to hold such Loans in accordance with its Applicable Percentage.
ARTICLE III
REPRESENTATIONS AND WARRANTIES
The Borrower represents and warrants to the Lenders that:
Section 3.01    Organization; Powers. Each of the Borrower and its Subsidiaries
is duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, has all requisite power and authority to carry
on its business as now conducted and, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required.
Section 3.02    Authorization; Enforceability.. The Transactions are within each
Obligor’s corporate powers and have been duly authorized by all necessary
corporate and, if required, stockholder action. This Agreement and all
Subsidiary Guaranties have been duly executed and delivered by the Obligor which
is a party thereto, and constitute a legal, valid and binding obligation of such
Obligor, enforceable in accordance with their terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.
Section 3.03    Governmental Approvals; No Conflicts. The Transactions (a) do
not violate the charter, by-laws or other organizational documents of the
Borrower or any of its Subsidiaries or (b) except as to matters that could not
reasonably be expected to result in a Material Adverse Effect, (i) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect, (ii) will not violate any applicable law or
regulation or any order of any Governmental Authority, (iii) will not violate or
result in a default under any indenture, agreement or other instrument binding
upon the Borrower or any of its Subsidiaries or its assets, or give rise to a
right thereunder to require any payment to be made by the Borrower or any of its
Subsidiaries, and (iv) will not result in the creation or imposition of any Lien
on any asset of the Borrower or any of its Subsidiaries.
Section 3.04    Financial Condition; No Material Adverse Change
(a)    The Borrower has heretofore furnished to the Lenders its consolidated
balance sheet and statements of income, stockholders’ equity and cash flows (i)
as of and for the fiscal year ended December 31, 2010, reported on by
PricewaterhouseCoopers LLC, independent public accountants, and (ii) as of and
for the fiscal quarter ended March 31, 2011, certified by its Financial Officer.
Such financial statements present fairly, in all material respects, the
financial position and results of operations and cash flows of the Borrower and
its consolidated Subsidiaries as of such dates and for such periods in
accordance with GAAP, subject to year-end audit adjustments and the absence of
footnotes in the case of the statements referred to in clause (a) above.


41

--------------------------------------------------------------------------------







(b)    As of the Effective Date, there has been no change which could reasonably
be expected to have a Material Adverse Effect.
Section 3.05    Properties. Each of the Borrower and its Subsidiaries has good
title to, or valid leasehold interests in, all its real and personal Property
material to its business, except for any failure, defect or other matter that
could not, in the aggregate, reasonably be expected to have a Material Adverse
Effect.
Section 3.06    Litigation and Environmental Matters.
(a)    Except for the Disclosed Matters and except with respect to any other
matters that, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect, there are no actions, suits or
proceedings by or before any arbitrator or Governmental Authority pending
against or, to the knowledge of the Borrower, threatened against or affecting
the Borrower or any of its Subsidiaries or that involve this Agreement or the
Transactions.
(b)    Except for the Disclosed Matters and except with respect to any other
matters that, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect, neither the Borrower nor any of its
Subsidiaries (i) has failed to comply with any applicable Environmental Law or
to obtain, maintain or comply with any permit, license or other approval
required under any applicable Environmental Law, (ii) has any Environmental
Liability, (iii) has received written notice of any claim with respect to any
Environmental Liability or (iv) knows of any reasonable basis for the imposition
or incurrence of any Environmental Liability.
Section 3.07    Compliance with Laws. Each of the Borrower and its Subsidiaries
is in compliance with all laws, regulations and orders of any Governmental
Authority applicable to it or its Property except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect. No Default has occurred and is continuing.
Section 3.08    Investment Company Status. Neither the Borrower nor any of its
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.
Section 3.09    Taxes. Each of the Borrower and its Subsidiaries has timely
filed or caused to be filed all Tax returns and reports required to have been
filed and has paid or caused to be paid all Taxes required to have been paid by
it, except (a) Taxes for which the Borrower or such Subsidiary, as applicable,
has set aside on its books adequate reserves in accordance with GAAP including
Taxes that are being contested in good faith by appropriate proceedings or (b)
to the extent that the failure to do so could not reasonably be expected to
result in a Material Adverse Effect.
Section 3.10    ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. The Borrower and each ERISA Affiliate has
fulfilled its obligations under the minimum funding standards of ERISA and the
Code with respect to each Plan and is in compliance in all material respects
with the presently applicable provisions of ERISA and the Code with respect to
each Plan. Neither the Borrower nor any ERISA Affiliate has (a) sought a waiver
of the minimum funding standard under Section 412 of the Code in respect of any
Plan, (b) failed to make any contribution or payment to any Plan or
Multiemployer Plan, or made any amendment to any Plan that has resulted or could
result in the imposition of a Lien or the posting of a


42

--------------------------------------------------------------------------------





bond or other security under ERISA or the Code, or (c) incurred any liability
under Title IV of ERISA other than a liability to the PBGC for premiums under
Section 4007 of ERISA that are not past due.
Section 3.11    Subsidiaries.    Schedule 3.11 (as updated pursuant to
Section 5.01(d), as applicable) contains an accurate list of all of the
presently existing Material Subsidiaries, setting forth their respective
jurisdictions of organization and the percentage of their respective capital
stock or membership interests owned by the Borrower or other Subsidiaries. All
of the issued and outstanding shares of capital stock of each corporate Material
Subsidiary have been duly authorized and issued and are fully paid and
nonassessable.
Section 3.12    Disclosure. The information furnished by or on behalf of the
Borrower to the Administrative Agent or any Lender in connection with the
negotiation of this Agreement or delivered hereunder (as modified or
supplemented by other information so furnished), taken as a whole, contains no
material misstatement of fact nor omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not materially misleading; provided that, with respect to projected
financial information, the Borrower represents only that such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time.
Section 3.13    Anti-Corruption Laws and Sanctions. The Borrower has implemented
and maintains in effect policies and procedures designed to ensure compliance by
the Borrower, its Subsidiaries and their respective directors, officers,
employees and agents with Anti-Corruption Laws and applicable Sanctions, and the
Borrower, its Subsidiaries and their respective officers and employees and, to
the knowledge of the Borrower, its directors and agents, are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects and are
not knowingly engaged in any activity that would reasonably be expected to
result in the Borrower being designated as a Sanctioned Person. None of (a) the
Borrower, any Subsidiary or to the knowledge of the Borrower or such Subsidiary
any of their respective directors, officers or employees, or (b) to the
knowledge of the Borrower, any agent of the Borrower or any Subsidiary that will
act in any capacity in connection with or benefit from the credit facility
established hereby, is a Sanctioned Person. No Borrowing or Letter of Credit,
use of proceeds or other transaction contemplated by this Agreement will violate
any Anti-Corruption Law or applicable Sanctions.
Section 3.14    Financial Institutions. Neither the Borrower nor any of its
Subsidiaries is an EEA Financial Institution.
Section 3.15    Plan Assets; Prohibited Transactions. None of the Borrower or
any of its Subsidiaries is an entity deemed to hold Plan Assets, and neither the
execution, delivery or performance of the transactions contemplated under this
Agreement, including the making of any Loan and the issuance of any Letter of
Credit hereunder, will give rise to a non-exempt prohibited transaction under
Section 406 of ERISA or Section 4975 of the Code.
ARTICLE IV
CONDITIONS
Section 4.01    Effective Date. The obligations of the Lenders to make Loans and
of the Issuing Banks to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 9.02):
(a)    The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence satisfactory to the


43

--------------------------------------------------------------------------------





Administrative Agent (which may include telecopy transmission of a signed
signature page of this Agreement) that such party has signed a counterpart of
this Agreement.
(b)    The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of Kirkland & Ellis LLP, outside counsel for the Borrower.
(c)    The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of the Borrower, the
authorization of the Transactions and any other legal matters relating to the
Borrower, this Agreement or the Transactions, all in form and substance
satisfactory to the Administrative Agent and its counsel.
(d)    The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the President, a Vice President or a Financial
Officer of the Borrower, confirming compliance with the conditions set forth in
paragraphs (a) and (b) of Section 4.02.
(e)    The Administrative Agent, Lenders and Arrangers shall have received all
fees and other amounts due and payable on or prior to the Effective Date,
including, but not limited to, (i) to the extent invoiced, reimbursed or paid
out-of-pocket expenses required to be reimbursed or paid by the Borrower
hereunder and (ii) an upfront fee payable to the Administrative Agent for the
account of each Lender party hereto in an amount equal to 27.5 basis points on
the amount of each such Lender’s commitment under this Agreement to the extent
equal to or less than such Lender’s commitment under the Existing Credit
Agreement as in effect immediately prior to the Effective Date plus an amount
equal to 50 basis points on the amount of each such Lender’s commitment under
the this Agreement which is in excess of such Lender’s commitment under the
Existing Credit Agreement as in effect immediately prior to the Effective Date.
(f)    All commitments (other than in respect of Existing Letters of Credit)
under the Existing Credit Agreement shall have been terminated in full and all
amounts (including accrued fees in respect of Existing Letters of Credit)
outstanding under the Existing Credit Agreement shall have been paid in full.
(g)    The Administrative Agent shall have received an original promissory note
as contemplated by Section 2.09(e) for each Lender that has notified the
Administrative Agent prior to the Effective Date that such Lender requests such
note.
The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.
Section 4.02    Each Credit Event. The obligation of each Lender to make a Loan
on the occasion of any Borrowing, and of the Issuing Banks to issue, amend,
renew or extend any Letter of Credit, is subject to the satisfaction of the
following conditions:
(a)    The representations and warranties of the Borrower set forth in this
Agreement and of the Subsidiary Guarantors set forth in the Subsidiary
Guaranties shall be true and correct in all material respects (except that any
such representations and warranties that are qualified as to materiality shall
be true and correct in all respects) on and as of the date of such Borrowing or
the date of the issuance, amendment, renewal or extension of such Letter of
Credit, as applicable (or, to the extent such representations and warranties
specifically relate to an earlier date, that such representations and warranties
were true, correct and complete in all material respects on and as of such
earlier date).


44

--------------------------------------------------------------------------------







(b)    At the time of and immediately after giving effect to such Borrowing or
the issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.
Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.
ARTICLE V
AFFIRMATIVE COVENANTS
Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed, the Borrower covenants and agrees with
the Lenders that:
Section 5.01    Financial Statements and Other Information. The Borrower will
furnish to the Administrative Agent and each Lender:
(a)    within 65 days after the end of each fiscal year of the Borrower, its
audited consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all reported on by PricewaterhouseCoopers LLC or other independent public
accountants of recognized national standing (without a “going concern” or like
qualification or exception and without any qualification or exception as to the
scope of such audit) to the effect that such consolidated financial statements
present fairly in all material respects the financial condition and results of
operations of the Borrower and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied;
(b)    within 45 days after the end of each of the first three fiscal quarters
of each fiscal year of the Borrower, its consolidated balance sheet and related
statements of operations, stockholders’ equity and cash flows as of the end of
and for such fiscal quarter and the then elapsed portion of the fiscal year,
setting forth in each case in comparative form the figures for the corresponding
period or periods of (or, in the case of the balance sheet, as of the end of)
the previous fiscal year, all certified by one of its Financial Officers as
presenting fairly in all material respects the financial condition and results
of operations of the Borrower and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes;
(c)    within five (5) Business Days following the delivery of the financial
statements referred to in subsections (a) or (b) of this Section 5.01, a copy of
the certification signed by the principal executive officer and the principal
financial officer of the Borrower (each, a “Certifying Officer”) as required by
Rule 13A-14 under the Exchange Act and a copy of the internal controls
disclosure statement by such Certifying Officers as required by Rule 13A-15
under the Exchange Act and Final Rules Release No. 33-8238 of the SEC, each as
included in the Borrower’s Annual Report on Form 10-K or Quarterly Report on
Form 10-Q, for the applicable fiscal period;
(d)    concurrently with any delivery of financial statements under subsections
(a) or (b) of this Section 5.01, a certificate of a Financial Officer of the
Borrower (i) certifying as to whether a Default has occurred and, if a Default
has occurred, specifying the details thereof and any action taken or proposed to
be taken with respect thereto, (ii) setting forth reasonably detailed
calculations demonstrating compliance with Section 6.04(a) and (b) and


45

--------------------------------------------------------------------------------





(iii) attaching an updated Schedule 3.11 or else certifying that there have been
no changes thereto since the latest of the Effective Date and the most recent
delivery of a certificate attaching such an updated Schedule 3.11 pursuant to
this Section 5.01(d).
(e)    promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the Borrower or
any Subsidiary with the SEC, or any Governmental Authority succeeding to any or
all of the functions of said Commission, or with any national securities
exchange, or distributed by the Borrower to its shareholders generally, as the
case may be;
(f)    promptly after Moody’s, Fitch or S&P shall have announced a change in the
rating established or deemed to have been established with respect to the
Borrower’s corporate family rating or any of the Borrower’s Index Debt, written
notice of such rating change; and
(g)    promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Borrower or any
Subsidiary, or compliance with the terms of this Agreement, as the
Administrative Agent or any Lender may reasonably request.
Financial statements and other documents required to be delivered pursuant to
clause (a), (b), (c) or (e) of this Section (to the extent any such financial
statements or other documents are included in reports or other materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date on which (i) the
Borrower posts such financial statements or other documents, or provides a link
thereto, on the Borrower’s website on the Internet or at http://www.sec.gov or
(ii) such financial statements or other documents are posted on the Borrower’s
behalf on an Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent); provided that: (i) the Borrower
shall deliver paper copies of such financial statements and other documents to
the Administrative Agent or any Lender that requests the Borrower to deliver
such paper copies until a written request to cease delivering paper copies is
given by the Administrative Agent or such Lender, as the case may be, and (ii)
the Borrower shall notify the Administrative Agent of the posting of any such
financial statements and other documents and provide to the Administrative Agent
electronic versions (i.e., soft copies) thereof.


Section 5.02    Notices of Material Events. The Borrower will furnish to the
Administrative Agent and each Lender prompt written notice of the following:
(a)    the occurrence of any Default;
(b)    the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Borrower or
any Affiliate thereof that involves monetary claims in excess of $25,000,000 or
that could reasonably be expected to result in a Material Adverse Effect if
adversely determined;
(c)    the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and its Subsidiaries in an aggregate amount exceeding
$35,000,000; and
(d)    any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.


46

--------------------------------------------------------------------------------







Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer of the Borrower setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.
Section 5.03    Existence; Conduct of Business. The Borrower will, and will
cause each of its Subsidiaries to, do or cause to be done all things necessary
to preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges and franchises material to the conduct of
its business except for any failure to maintain, preserve or qualify that could
not reasonably be expected to have a Material Adverse Effect; provided that the
foregoing shall not prohibit (i) any merger, consolidation, transfer, lease,
liquidation or dissolution permitted under Section 6.03 or (ii) a termination of
such existence, good standing, rights, licenses, permits, privileges and
franchises of any Subsidiary if Borrower determines in good faith that such
termination is in the best interest of Borrower and could not reasonably be
expected to have a Material Adverse Effect.
Section 5.04    Payment of Tax Liabilities. The Borrower will, and will cause
each of its Subsidiaries to pay its Tax liabilities, that, if not paid, could
reasonably be expected to result in a Material Adverse Effect before the same
shall become delinquent or in default, except where (a) the validity or amount
thereof is being contested in good faith by appropriate proceedings, and (b) the
Borrower or such Subsidiary has set aside on its books adequate reserves with
respect thereto in accordance with GAAP.
Section 5.05    Maintenance of Properties; Insurance. The Borrower will, and
will cause each of its Subsidiaries to, (a) keep and maintain all Property
material to the conduct of its business in good working order and condition,
ordinary wear and tear excepted, except for any failure that could not
reasonably be expected to result in a Material Adverse Effect and (b) maintain,
with financially sound and reputable insurance companies, insurance in such
amounts and against such risks as is customarily maintained by companies engaged
in the same or similar businesses operating in the same or similar locations.
Section 5.06    Books and Records; Inspection Rights. The Borrower will, and
will cause each of its Subsidiaries to, keep proper books of record and account
in which full, true and correct entries are made of all dealings and
transactions in relation to its business and activities. The Borrower will, and
will cause each of its Subsidiaries to, permit any representatives designated by
the Administrative Agent or any Lender, upon reasonable prior notice, to visit
and inspect its properties, to examine and make extracts from its books and
records, and to discuss its affairs, finances and condition with its officers
and independent accountants, all at such reasonable times and as often as
reasonably requested.
Section 5.07    Compliance with Laws. The Borrower will, and will cause each of
its Subsidiaries to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its Property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. The Borrower will maintain in
effect and enforce policies and procedures designed to ensure compliance by the
Borrower, its Subsidiaries and their respective directors, officers, employees
and agents with Anti-Corruption Laws and applicable Sanctions.
Section 5.08    Use of Proceeds and Letters of Credit. The proceeds of the Loans
will be used to repay outstanding bank debt, for acquisitions and for other
general corporate purposes. No part of the proceeds of any Loan will be used,
whether directly or indirectly, for buying or carrying any margin stock (within
the meaning of Regulations T, U and X of the Board). Following the application
of the proceeds of any Loan, no more than 25% of the value (as determined by any
reasonable method) of the assets of the Borrower or its Subsidiaries subject to
any provision of this


47

--------------------------------------------------------------------------------





Agreement under which the sale, pledge or disposition of assets is restricted
(within the meaning of Regulations T, U and X of the Board) will consist of or
be represented by margin stock.  No part of the proceeds of any Loan will be
used, whether directly or indirectly, to conduct business with or on behalf of
any Person with whom a Lender would be prohibited from conducting business under
economic and trade sanctions programs such as those administered by the United
States Treasury, Office of Foreign Asset Control or another Governmental
Authority, or under laws prohibiting money laundering or terrorist financing.
Section 5.09    Principal Business. Except as otherwise permitted by Section
5.03, Borrower will, and will cause each Subsidiary to maintain as its primary
business the exploration, production and development of oil, natural gas and
other liquid and gaseous Hydrocarbons and the gathering, processing,
transmission and marketing of Hydrocarbons and activities related or ancillary
thereto.
Section 5.10    Subsidiary Guaranties. If any Subsidiary is created or acquired
which has Guaranteed, or any Subsidiary Guarantees or proposes to Guarantee (in
each case, the “Guaranteeing Subsidiary”), any Indebtedness in excess of
$125,000,000, in the aggregate, or other obligation of the Borrower or any
Subsidiary permitted by Section 6.01, then the Borrower will cause the
Guaranteeing Subsidiary, simultaneously with or prior to such acquisition or
creation or such Guarantee of Indebtedness or other obligation, as the case may
be, to deliver to the Administrative Agent (i) a Subsidiary Guaranty duly
executed by such Guaranteeing Subsidiary, (ii) certified copies of the charter,
by-laws, partnership or company agreement or similar documents pertaining to
such Guaranteeing Subsidiary, (iii) evidence, reasonably satisfactory to the
Administrative Agent, of the authorization and due execution and delivery of
such Subsidiary Guaranty by such Guaranteeing Subsidiary, (iv) other documents
and certificates of the type referred to in Section 4.01(c) with respect to such
Guaranteeing Subsidiary and (v) a legal opinion of counsel reasonably acceptable
to the Administrative Agent covering the items substantially as set forth in
Exhibit C, but referring to such Guaranteeing Subsidiary and such Subsidiary
Guaranty rather than the Borrower and the documents referred to in Exhibit C.
ARTICLE VI
NEGATIVE COVENANTS
Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated and all LC Disbursements shall
have been reimbursed, the Borrower covenants and agrees with the Lenders that:
Section 6.01    Indebtedness.
(a)    The Borrower will not, and will not permit any Subsidiary to, create,
incur, or assume (collectively “incur”) any Indebtedness if at the time of such
incurrence or immediately after giving effect thereto, any Default shall have
occurred and is continuing; and
(b)    The Borrower will not permit any Subsidiary to incur Indebtedness except
for (i) Indebtedness of a Subsidiary in respect of letters of credit issued for
the account of such Subsidiary that do not secure Indebtedness or obligations of
the Borrower or another Subsidiary; (ii) Indebtedness owed by such Subsidiary to
the Borrower or to another Subsidiary; (iii) Indebtedness of a Person that
becomes, by acquisition or merger, a Subsidiary which Indebtedness (A) existed
prior to the time of such acquisition or merger and was not incurred or created
in contemplation of such acquisition or merger and (B) is repaid or otherwise
ceases to be Indebtedness of a Subsidiary within 270 days after such acquisition
or merger; (iv) Indebtedness constituting Attributable Obligations permitted by
Section 6.06 and (v) other Indebtedness outstanding at such time for all
Subsidiaries (but without duplication) in an aggregate amount not exceeding
$125,000,000.


48

--------------------------------------------------------------------------------







Section 6.02    Liens. The Borrower will not, and will not permit any Subsidiary
to, create, incur, assume or permit to exist any Lien on any Property or asset
now owned or hereafter acquired by it, or assign or sell any income or revenues
(including accounts receivable) or rights in respect of any thereof, except:
(a)    Permitted Encumbrances;
(b)    any Lien on any Property or asset of the Borrower or any Subsidiary
existing as of June 2, 2011 and set forth in Schedule 6.02; provided that (i)
such Lien shall not apply to any other Property or asset of the Borrower or any
Subsidiary and (ii) such Lien shall secure only those obligations which it
secures on the date hereof and extensions, renewals and replacements thereof
that do not increase the outstanding principal amount thereof;
(c)    any Lien on any Property or asset existing prior to the acquisition
thereof by the Borrower or any Subsidiary or on any Property or asset of any
Person that becomes a Subsidiary after June 2, 2011 existing prior to the time
such Person becomes a Subsidiary; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary, as the case may be, (ii)  such Lien shall not apply to any other
Property or assets of the Borrower or any Subsidiary, and (iii) such Lien shall
secure only those obligations which it secures on the date of such acquisition
or the date such Person becomes a Subsidiary, as the case may be, and
extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof;
(d)    Liens created in connection with the acquisition, development,
construction or improvement by the Borrower or any Subsidiary of fixed or
capital assets; provided that (i) such Liens secure Indebtedness permitted by
Section 6.01 and all Indebtedness secured by Liens permitted by this clause does
not exceed $75,000,000 in the aggregate outstanding at any time, (ii) such Liens
and the Indebtedness secured thereby are incurred prior to or within 180 days
after such acquisition or the completion of such development, construction or
improvement, (iii) the Indebtedness secured thereby does not exceed 100% of the
cost of acquiring, developing, constructing or improving such fixed or capital
assets and (iv) such Liens shall not apply to any Property or assets of the
Borrower or any Subsidiary other than such fixed or capital assets so acquired,
developed, constructed or improved and other fixed or capital assets that are
developed or improved thereby or otherwise reasonably related thereto (in the
good faith determination of the Borrower) and working capital assets related
thereto (including but not limited to revenue from, and insurance, condemnation,
sale and other proceeds of, any such fixed or capital assets); and extensions,
renewals and replacements thereof that do not increase the outstanding principal
amount thereof and do not apply to any other Property or assets not previously
encumbered by the Lien so extended, renewed or replaced;
(e)    Liens securing Obligations;
(f)    Liens on deposits pursuant to any Swap Agreement entered into by the
Borrower or any Subsidiary in the ordinary course of its business, not to exceed
$75,000,000 in the aggregate amount outstanding at any time;
(g)    Liens securing Attributable Obligations permitted by Section 6.06; and
(h)    Liens securing Indebtedness; provided that the aggregate amount of such
Indebtedness does not exceed 10% of Consolidated Tangible Net Worth determined
as of the time such Indebtedness is incurred and determined based upon the
financial statements then most recently delivered pursuant to Section 5.01(a)
and (b),


49

--------------------------------------------------------------------------------





and without reduction to Consolidated Tangible Net Worth on account of any such
secured Indebtedness.
Section 6.03    Fundamental Changes.
(a)    The Borrower will not merge into or consolidate with any other Person, or
permit any other Person to merge into or consolidate with it, or sell, transfer,
lease or otherwise dispose of (in one transaction or in a series of
transactions) all or substantially all of the business or assets of the Borrower
and its Subsidiaries, taken as a whole, or liquidate or dissolve, except that
the Borrower may merge or consolidate with or sell all or substantially all of
its assets to any other solvent corporation, provided that (i) the surviving,
continuing or resulting corporation (if not the Borrower) shall (x) expressly
assume by a written instrument reasonably satisfactory to the Administrative
Agent and the Lenders (which shall be provided with an opportunity to review and
comment upon it prior to the consummation of any transaction) the due and
punctual payment of the principal of all Obligations and the due performance and
observance of all covenants, conditions and agreements on the part of the
Borrower under this Agreement, (y) deliver to the Administrative Agent and the
Lenders an opinion of counsel, in form and substance reasonably satisfactory to
the Administrative Agent and the Lenders, to the effect that such written
instrument has been duly authorized, executed and delivered by such surviving,
continuing or resulting corporation and constitutes a legal, valid and binding
instrument enforceable against such surviving, continuing or resulting
corporation in accordance with its terms, and to such further effects as the
Administrative Agent and the Lenders may reasonably request, and (z) have an
Investment Grade rating from Moody’s and S&P, (ii) the surviving, continuing or
resulting corporation shall be a corporation organized and existing under the
laws of the United States of America or any State thereof or the District of
Columbia, and (iii) immediately after such merger, consolidation or sale, no
Event of Default shall have occurred and be continuing.
(b)    The Borrower will not permit any Subsidiary to merge into or consolidate
with any other Person, or permit any other Person to merge into or consolidate
with it, except that (i) any Subsidiary may merge into the Borrower or another
Subsidiary which is a Wholly-Owned Subsidiary and (ii) any Subsidiary may merge
or consolidate with any entity other than the Borrower or another Subsidiary,
provided that immediately after such merger or consolidation, no Event of
Default shall have occurred and be continuing.
Section 6.04    Financial Covenants
(a)    The Borrower shall not permit, at any time, the ratio of Total Debt to
Total Cap to be greater than 0.60 to 1.0.
(b)    The Borrower shall not permit, at any time, the ratio of Consolidated
EBITDAX to Consolidated Interest Expense for the four fiscal quarters most
recently ended on (if such day is the last day of a fiscal quarter) or prior to
such date to be less than 2.5 to 1.0.
Section 6.05    Restrictive Agreements. The Borrower will not, and will not
permit any of its Material Subsidiaries to, directly or indirectly, enter into,
incur or permit to exist any agreement or other arrangement that prohibits,
restricts or imposes any condition upon the ability of (a) the Borrower or any
Material Subsidiary to grant in favor of the Administrative Agent for the
benefit of the Lenders any Lien upon any of its Property or assets, or (b) any
Material Subsidiary to pay dividends or other distributions with respect to any
of its Equity Interests or to make or repay loans or advances to the Borrower or
any other Subsidiary or to Guarantee Indebtedness of the Borrower or any other
Subsidiary; provided that (i) the foregoing shall not apply to restrictions and
conditions imposed by law or by this Agreement or restrictions or conditions
imposed by any indenture, instrument or agreement governing senior


50

--------------------------------------------------------------------------------





Indebtedness of the Borrower requiring such Indebtedness to be secured equally
and ratably with other senior Indebtedness of the Borrower, (ii) the foregoing
shall not apply to restrictions and conditions existing as of June 2, 2011 and
identified on Schedule 6.05 (but shall apply to any extension or renewal of, or
any amendment or modification expanding the scope of, any such restriction or
condition), (iii) the foregoing shall not apply to customary restrictions and
conditions contained in agreements relating to the sale of a Subsidiary pending
such sale, provided such restrictions and conditions apply only to the
Subsidiary that is to be sold and such sale is permitted hereunder, (iv) clause
(a) of the foregoing shall not apply to restrictions or conditions imposed by
any agreement relating to secured Indebtedness (including Capital Lease
Obligations) permitted by this Agreement if such restrictions or conditions
apply only to the Property or assets securing such Indebtedness and (v) clause
(a) of the foregoing shall not apply to customary provisions in leases and other
contracts restricting the assignment thereof.
Section 6.06    Sale Leaseback Transactions. The Borrower will not enter into,
and will not permit any Subsidiary to enter into, any Sale Leaseback Transaction
if, immediately after giving effect thereto, the aggregate amount of all
Attributable Obligations for all Sale Leaseback Transactions would exceed
$50,000,000.
Section 6.07    Use of Proceeds. The Borrower will not request any Borrowing or
Letter of Credit, and the Borrower shall not use, and shall procure that its
Subsidiaries and its or their respective directors, officers, employees and
agents shall not use, the proceeds of any Borrowing or Letter of Credit (a) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (b) for the purpose of funding, financing
or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, to the extent such activities,
businesses or transaction would be prohibited by Sanctions if conducted by a
corporation incorporated in the United States or in a European Union member
state, or (c) in any manner that would result in the violation of any Sanctions
applicable to any party hereto.
ARTICLE VII
EVENTS OF DEFAULT
If any of the following events (“Events of Default”) shall occur:
(a)    the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;
(b)    the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement, when and as the same shall become due and payable,
and such failure shall continue unremedied for a period of five (5) days;
(c)    any representation or warranty made or deemed made by or on behalf of the
Borrower or any Subsidiary Guarantor in or in connection with this Agreement,
any Subsidiary Guaranty or any amendment or modification hereof or waiver
hereunder or thereunder, or in any report, certificate, financial statement or
other document furnished pursuant to or in connection with this Agreement, any
Subsidiary Guaranty or any amendment or modification hereof or thereof or any
waiver hereof or thereof, shall prove to have been incorrect in any material
respect


51

--------------------------------------------------------------------------------





when made or deemed made and either (1) an officer of the Borrower had actual
knowledge that such representation or warranty was false or incorrect in a
material respect when made or (2) if no officer had such knowledge, such
representation or warranty shall continue to be false or incorrect in any
material respect thirty (30) Business Days after the earlier of an officer of
the Borrower obtaining actual knowledge thereof or written notice thereof shall
have been sent to Borrower by Administrative Agent or by any Lender;
(d)    the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02, Section 5.03 (with respect to the
Borrower’s existence), or Section 5.08 or in Article VI;
(e)    the Borrower or any Subsidiary Guarantor shall fail to observe or perform
any covenant, condition or agreement contained in this Agreement or any
Subsidiary Guaranty (other than those specified in clause (a), (b) or (d) of
this Article), and such failure shall continue unremedied for a period of thirty
(30) days after notice thereof from the Administrative Agent to the Borrower
(which notice will be given at the request of any Lender);
(f)    the Borrower or any Subsidiary shall fail to make any payment of
principal or interest in respect of any Material Indebtedness (other than in
respect of any Swap Agreement), when and as the same shall become due and
payable and such failure continues beyond any applicable period of grace
provided therefor, or any event or condition occurs that results in any Material
Indebtedness (including in respect of any Swap Agreement) becoming due prior to
its scheduled maturity or that enables or permits (with or without the giving of
notice, the lapse of time or both) the holder or holders of any Material
Indebtedness (other than in respect of any Swap Agreement) or any trustee or
agent on its or their behalf to cause such Material Indebtedness to become due,
or to require the prepayment, repurchase, redemption or defeasance thereof,
prior to its scheduled maturity, and such event or condition continues beyond
any applicable period of grace provided therefor, if the effect thereof is to
accelerate the maturity of the obligations due thereunder or require such
obligations to be prepaid prior to the stated maturity thereof; provided that
this clause (f) shall not apply to secured Indebtedness that becomes due as a
result of the voluntary sale or transfer of the Property or assets securing such
Indebtedness to the extent such Indebtedness is paid when due;
(g)    any event or condition occurs (with respect to which the Borrower or any
Subsidiary is the defaulting party) that enables or permits the holder or
holders of any Material Indebtedness under a Swap Agreement to declare an early
termination date or otherwise cause such Material Indebtedness to become due
prior to its scheduled maturity and such event or condition continues beyond any
applicable period of grace provided therefor, except where such event or
condition is being contested in good faith;
(h)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Material Subsidiary or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Material Subsidiary or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered;
(i)    the Borrower or any Material Subsidiary shall (i) voluntarily commence
any proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (h) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower


52

--------------------------------------------------------------------------------





or any Material Subsidiary or for a substantial part of its assets, (iv) file an
answer admitting the material allegations of a petition filed against it in any
such proceeding, (v) make a general assignment for the benefit of creditors or
(vi) take any action for the purpose of effecting any of the foregoing;
(j)    one or more judgments for the payment of money in an aggregate amount in
excess of $100,000,000 shall be rendered against the Borrower, any Subsidiary or
any combination thereof and the same shall remain undischarged for a period of
30 consecutive days during which execution shall not be effectively stayed, or
any action shall be legally taken by a judgment creditor to attach or levy upon
any material domestic assets of the Borrower or any Subsidiary to enforce any
such judgment;
(k)    an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in a Material Adverse Effect or result in
liability of the Borrower and its Subsidiaries in an aggregate amount exceeding
$100,000,000 for all periods;
(l)    a Change in Control shall occur;
(m)    any provision of any Subsidiary Guaranty for any reason is not a legal,
valid, binding and enforceable obligation of the Subsidiary Guarantor shown as
being a party thereto or any Subsidiary or the Borrower shall so state in
writing; provided that an Event of Default shall not exist under this clause (m)
unless the Subsidiary Guarantors implicated hereby consist of Material
Subsidiaries; or
(n)    the Borrower or any other Person shall petition or apply for or obtain
any order restricting payment by an Issuing Bank under any Letter of Credit or
extending the liability of an Issuing Bank under any Letter of Credit beyond the
expiration date stated therein;
then, and in every such event (other than an event with respect to an Obligor
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may with the
consent of the Required Lenders, and at the request of the Required Lenders
shall, by notice to the Borrower, take either or both of the following actions,
at the same or different times: (i) terminate the Commitments, and thereupon the
Commitments shall terminate immediately, and (ii) declare the Loans then
outstanding to be due and payable in whole (or in part, in which case any
principal not so declared to be due and payable may thereafter be declared to be
due and payable), and thereupon the principal of the Loans so declared to be due
and payable, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued hereunder, shall become due and payable
immediately, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower; and in case of any event with
respect to an Obligor described in clause (h) or (i) of this Article, the
Commitments shall automatically terminate and the principal of the Loans then
outstanding, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued hereunder, shall automatically become due
and payable, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower.
ARTICLE VIII
THE ADMINISTRATIVE AGENT
Section 8.01    Administrative Agent. Each of the Lenders and the Issuing Banks
hereby irrevocably appoints the Administrative Agent as its agent and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof,
together with such actions and powers as are reasonably incidental thereto.


53

--------------------------------------------------------------------------------







The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.
The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein. Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby that the Administrative Agent is required
to exercise in writing as directed by the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02), and (c) except as expressly set forth herein, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of its Subsidiaries that is communicated to or obtained by the bank serving
as Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02) or in the absence of its own gross negligence or
willful misconduct. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into (i)
any statement, warranty or representation made in or in connection with this
Agreement, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection herewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein, (iv) the validity, enforceability, effectiveness or genuineness of
this Agreement or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Banks and the Borrower. Upon any such
resignation, the Required Lenders shall have the right, in consultation with the
Borrower, to appoint a successor. If no successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within


54

--------------------------------------------------------------------------------





30 days after the retiring Administrative Agent gives notice of its resignation,
then the retiring Administrative Agent may, on behalf of the Lenders and the
Issuing Banks, appoint a successor Administrative Agent. Upon the acceptance of
its appointment as Administrative Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder. The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor. After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 9.03 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent.
Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent, any Issuing Bank or any Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent, any Issuing Bank or any Lender and based on such documents
and information as it shall from time to time deem appropriate, continue to make
its own decisions in taking or not taking action under or based upon this
Agreement, any related agreement or any document furnished hereunder or
thereunder.
Each Lender, ratably in accordance with its respective Applicable Percentage,
shall indemnify the Administrative Agent, sub-agents appointed by the
Administrative Agent pursuant to this Article VIII and each Related Party of the
Administrative Agent and such sub-agents (each such Person being called an
“Agent Indemnitee”) against, and hold each Agent Indemnitee harmless from, any
and all losses, claims, damages, liabilities and related expenses, including the
fees, charges and disbursements of any counsel for any Agent Indemnitee,
incurred by or asserted against any Agent Indemnitee to the extent (i) that such
Agent Indemnitee is entitled to indemnification from the Borrower pursuant to
Section 9.03(b) and (ii) either (1) such Agent Indemnitee is not promptly and
indefeasibly paid the amount of such indemnification by the Borrower or (2) any
such payment is rescinded or must otherwise be returned by such Agent Indemnitee
upon the insolvency, bankruptcy or reorganization of any Person or otherwise. It
is the express intent of the parties hereto that each Agent Indemnitee shall, to
the extent contemplated in Section 9.03 be indemnified for its own ordinary,
sole or contributory negligence; provided that such indemnity shall not, as to
any Agent Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses are determined by a court of competent
jurisdiction by final non-appealable judgment to have resulted from the gross
negligence or willful misconduct of such Agent Indemnitee. Payment by any Lender
pursuant to this Article VIII shall not relieve the Borrower of its obligations
under Section 9.03, and each Lender making a payment under this paragraph shall
be entitled to receive from each Agent Indemnitee such Lender’s ratable share of
any amount indefeasibly recovered by such Agent Indemnitee from the Borrower on
account of the previously unpaid indemnification pursuant to Section 9.03(b)
that required such payment by such Lender under this paragraph, in each case
without interest.
Section 8.02    The Arrangers, Bookrunner, Co-Syndication Agent and
Co-Documentation Agents. The Arrangers, Bookrunner, Co-Syndication Agents and
Co-Documentation Agents shall have no duties, responsibilities or liabilities
under this Agreement and the other Loan Documents other than their duties,
responsibilities and liabilities in their capacity as Lenders (or as an Issuing
Bank, if applicable) hereunder.
Section 8.03    Certain ERISA Matters.


55

--------------------------------------------------------------------------------







(a)    Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent, and each Arranger and
their respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower or any other Loan Party, that at least one of the
following is and will be true:
(i)    such Lender is not using Plan Assets of one or more Benefit Plan
Investors in connection with the Loans, the Letters of Credit or the
Commitments,
(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving bank collective investment funds)
or PTE 96-23 (a class exemption for certain transactions determined by in-house
managers) is applicable with respect to such Lender’s entrance into,
participation in, and administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement, and the conditions for
exemption relief thereunder are and will continue to be satisfied in connection
therewith,
(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of subsections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement, or
(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.
(b)    In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a lender or such lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding cause (a) such Lender further (x) represents and warrants,
as of the date such Person became a Lender party hereto, to, and (y) covenants,
from the date such Person became a Lender party hereto to the date such Person
ceases being a Lender party hereto, for the benefit of, the Administrative
Agent, and each Arranger and their respective Affiliates, and not, for the
avoidance of doubt, to or for the benefit of the Borrower or any other Loan
Party:
(i)    none of the Administrative Agent, or any Arranger or any of their
respective Affiliates is a fiduciary with respect to the assets of such Lender
(including in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related to hereto or thereto),
(ii)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is independent (within the meaning of 29 CFR § 2510.3-21, as amended
from time to time) and is a bank, an insurance carrier, an investment adviser, a
broker-dealer or other person that holds, or has under management or control,
total assets of at least $50 million, in each case as described in 29 CFR §
2510.3-21(c)(1)(i)(A)-(E),


56

--------------------------------------------------------------------------------







(iii)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the obligations),
(iv)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is a fiduciary under ERISA or the Code, or both, with respect to the
Loans, the Letters of Credit, the Commitments and this Agreement and is
responsible for exercising independent judgment in evaluating the transactions
hereunder, and
(v)    no fee or other compensation is being paid directly to the Administrative
Agent, or any Arranger or any their respective Affiliates for investment advice
(as opposed to other services) in connection with the Loans, the Letters of
Credit, the Commitments or this Agreement.
(c)    The Administrative Agent, and each Arranger hereby informs the Lenders
that each such Person is not undertaking to provide impartial investment advice,
or to give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby, and that such Person has a financial interest in the
transactions contemplated hereby in that such Person or an Affiliate thereof (i)
may receive interest or other payments with respect to the Loans, the Letters of
Credit, the Commitments and this Agreement, (ii) may recognize a gain if it
extended the Loans, the Letters of Credit or the Commitments for an amount less
than the amount being paid for an interest in the Loans, the Letters of Credit
or the Commitments by such Lender or (iii) may receive fees or other payments in
connection with the transactions contemplated hereby, the Loan Documents or
otherwise, including structuring fees, commitment fees, arrangement fees,
facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.
ARTICLE IX
MISCELLANEOUS
Section 9.01    Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:
(i)    if to the Borrower, to 4 Waterway Square Place, Suite 100, The Woodlands,
Texas 77380, Attention of the chief financial officer (Facsimile No.
(281)-210-5101);
(ii)    if to the Administrative Agent, to JPMorgan Chase Bank, N.A., Loan and
Agency Services Group, 1111 Fannin Street, 10th Floor, Houston, Texas, 77002,
Attention of Ms. Brenda Alleyne (Facsimile No. (713) 427-6307), with a copy to
JPMorgan Chase Bank, N.A., 712 Main Street, 12th Floor North, Houston, Texas
77002, Attention of Mr. Marshall Trenckmann (E-mail:
marshall.j.trenckmann@jpmchase.com ; Facsimile No. (713) 216-8870);
(iii)    if to the Issuing Banks, to JPMorgan Chase Bank, N.A. at the address
set forth in paragraph (ii) above, and to Wells Fargo Bank, N.A, 1000 Louisiana
Street, 9th Floor, Attention of Mr. Scott Hodges (E-mail:
scott.hodges@wellsfargo.com), and if to any other Lender who is an Issuing Bank,
to it at its address


57

--------------------------------------------------------------------------------





(or telecopy number) set forth in its Administrative Questionnaire;
(iv)    if to the Swingline Lender, to JPMorgan Chase Bank, N.A. at the address
set forth in paragraph (ii) above; and
(v)    if to any other Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire.
(b)        Notices and communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications. Notwithstanding the foregoing, any notice or other
communications that may be given by telecopy under this agreement may also be
given by electronic communication in the form of e-mail.
(c)        Any party hereto may change its address or telecopy number for
notices and other communications hereunder by notice to the other parties
hereto, or, in the case of any Lender, to the Administrative Agent and the
Borrower. All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt.
Section 9.02    Waivers; Amendments.
(a)    No failure or delay by the Administrative Agent, the Issuing Banks or any
Lender in exercising any right or power hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent, the Issuing
Banks and the Lenders hereunder are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
this Agreement or consent to any departure by the Borrower therefrom shall in
any event be effective unless the same shall be permitted by paragraph (b) of
this Section, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan or issuance of a Letter of
Credit shall not be construed as a waiver of any Default, regardless of whether
the Administrative Agent, any Lender or the Issuing Banks may have had notice or
knowledge of such Default at the time.
(b)    Neither this Agreement, any provision hereof, nor any provisions of the
Subsidiary Guaranties may be waived, amended or modified except pursuant to an
agreement or agreements in writing entered into by the Borrower and the Required
Lenders or by the Borrower and the Administrative Agent with the consent of the
Required Lenders; provided that no such agreement shall (i) increase or extend
the Commitment of any Lender without the written consent of such Lender, (ii)
reduce the principal amount of any Loan or LC Disbursement or reduce the rate of
interest thereon, or reduce any fees payable hereunder, without the written
consent of each Lender affected thereby, (iii) postpone the scheduled date of
payment of the principal amount of any Loan or LC Disbursement, or any interest


58

--------------------------------------------------------------------------------





thereon, or any fees payable hereunder, or reduce the amount of, waive or excuse
any such payment, or postpone the scheduled date of expiration of any
Commitment, without the written consent of each Lender affected thereby, (iv)
change Section 2.17(b) or (c), or Section 2.08(c) in a manner that would alter
the pro rata treatment of Lenders or pro rata sharing of payments required
thereby, without the written consent of each Lender affected thereby, (v)
release all or substantially all Subsidiary Guarantors from their obligations
under any Subsidiary Guaranty without the written consent of all Lenders or (vi)
change any of the provisions of this Section or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender affected thereby; provided further that no such agreement shall
amend, modify or otherwise affect the rights or duties of the Administrative
Agent, the Issuing Banks or the Swingline Lender hereunder without the prior
written consent of the Administrative Agent, the Issuing Banks or the Swingline
Lender, as the case may be.
Section 9.03    Expenses; Indemnity; Damage Waiver.
(a)    The Borrower shall pay (i) all reasonable out-of-pocket expenses incurred
by the Administrative Agent and the Arrangers and their Affiliates, including
the reasonable fees, charges and disbursements of counsel for the Administrative
Agent, in connection with the syndication of the credit facilities provided for
herein, the preparation and administration of this Agreement and the Subsidiary
Guaranties or any amendments, modifications or waivers of the provisions hereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by the Issuing
Banks in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all reasonable
out-of-pocket expenses incurred by the Administrative Agent or the Issuing
Banks, including the reasonable fees, charges and disbursements of any counsel
for the Administrative Agent or the Issuing Banks, in connection with the
enforcement or protection of its rights in connection with this Agreement and
the Subsidiary Guaranties, including its rights under this Section, or in
connection with the Loans made or Letters of Credit issued hereunder, including
all such reasonable out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit.
The Borrower shall indemnify the Administrative Agent, each Issuing Bank, each
Lender and each Related Party of the Administrative Agent, any Issuing Bank or
any Lender (each such Person being called an “Indemnitee”) against, and hold
each Indemnitee harmless from, any and all losses, claims, damages, liabilities
(excluding Indemnified Taxes, Excluded Taxes and Other Taxes to the extent
covered by Section 2.16) and related expenses, including the reasonable fees,
charges and disbursements of any counsel for any Indemnitee, incurred by or
asserted against any Indemnitee arising out of, in connection with, or as a
result of (iv) the execution or delivery of this Agreement or any agreement or
instrument contemplated hereby, the performance by the parties hereto of their
respective obligations hereunder or the consummation of the Transactions or any
other transactions contemplated hereby, (v) any Loan or Letter of Credit or the
use of the proceeds therefrom (including any refusal by the Issuing Banks to
honor any demand for payment under a Letter of Credit if the documents presented
in connection with such demand do not strictly comply with the terms of such
Letter of Credit), (vi) any actual or alleged presence or release of Hazardous
Materials on or from any Property owned or operated by the Borrower or any of
its Subsidiaries, or any Environmental Liability related in any way to the
Borrower or any of its Subsidiaries, or (vii) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by Borrower or any Subsidiary, and regardless of whether any Indemnitee
is a party thereto; and SUCH INDEMNITY SHALL EXTEND TO EACH INDEMNITEE
NOTWITHSTANDING THE SOLE OR CONCURRENT NEGLIGENCE OF EVERY KIND OR CHARACTER
WHATSOEVER, WHETHER ACTIVE OR PASSIVE, WHETHER AN AFFIRMATIVE ACT OR AN
OMISSION, INCLUDING WITHOUT LIMITATION, ALL TYPES


59

--------------------------------------------------------------------------------





OF NEGLIGENT CONDUCT IDENTIFIED IN THE RESTATEMENT (SECOND) OF TORTS OF ONE OR
MORE OF THE INDEMNITEES OR ANY STRICT LIABILITY IMPOSED WITHOUT FAULT ON ANY ONE
OR MORE OF THE INDEMNITEES; PROVIDED THAT SUCH INDEMNITY SHALL NOT, AS TO ANY
INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT SUCH LOSSES, CLAIMS, DAMAGES,
LIABILITIES OR RELATED EXPENSES ARE DETERMINED BY A COURT OF COMPETENT
JURISDICTION BY FINAL AND NONAPPEALABLE JUDGMENT TO HAVE RESULTED FROM THE GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH INDEMNITEE.
(b)    To the extent that the Borrower fails to pay any amount required to be
paid by it to the Administrative Agent, the Issuing Banks or the Swingline
Lender under paragraph (a) or (iv) of this Section, each Lender severally agrees
to pay to the Administrative Agent, the Issuing Banks or the Swingline Lender,
as the case may be, such Lender’s Applicable Percentage (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought) of
such unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent, the Issuing Banks or the Swingline
Lender in its capacity as such.
(c)    To the extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement or any agreement or instrument contemplated hereby, the Transactions,
any Loan or Letter of Credit or the use of the proceeds thereof.
(d)    All amounts due under this Section shall be payable promptly after
written demand therefor.
Section 9.04    Successors and Assigns.
(a)    The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliates of the Issuing Banks that issue any
Letters of Credit), except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliates of
the Issuing Banks that issue any Letters of Credit), Participants (to the extent
provided in paragraph (c) of this Section) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the Issuing Banks and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.
(b)    (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (other than to the Borrower or any of
the Borrower’s Affiliates or Subsidiaries) all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld or delayed) of:
(A)    the Borrower, provided that no consent of the Borrower shall be required
for an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if
an Event of Default has occurred and is continuing, any other assignee; and


60

--------------------------------------------------------------------------------







(B)    the Administrative Agent and each Issuing Bank, provided that no consent
of the Administrative Agent or any Issuing Bank shall be required for an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund.
(ii)    Assignments shall be subject to the following additional conditions:
(A)    except in the case of an assignment to a Lender, an Affiliate of a Lender
or an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans, the amount of the Commitment or Loans of
any Class of the assigning Lender subject to each such assignment (determined as
of the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent) shall not be less than $5,000,000 unless
each of the Borrower and the Administrative Agent otherwise consent, provided
that no such consent of the Borrower shall be required if an Event of Default
has occurred and is continuing;
(B)    each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans;


(C)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and
(D)    the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire and comply with the
requirements of Section 2.16(f).
For the purposes of this Section 9.04(b), the term “Approved Fund” has the
following meaning:
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered,
managed or underwritten by (a) a Lender, (b) an Affiliate of a Lender or (c) an
entity or an Affiliate of an entity that administers or manages a Lender.


(iii)    Subject to acceptance and recording thereof pursuant to
paragraph (b)(iv) of this Section, from and after the effective date specified
in each Assignment and Assumption the assignee thereunder shall be a party
hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obliga-tions
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.14, 2.15, 2.16 and 9.03). Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 9.04 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.


61

--------------------------------------------------------------------------------







(iv)    The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount and
(stated interest) of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and the Borrower, the
Administrative Agent, the Issuing Banks and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower, the
Issuing Banks and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.
(v)    Upon its receipt of a duly completed Assignment and Assumption executed
by an Assignor and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in this paragraph (b) of this Section
and any written consent to such assignment required by this paragraph (b) of
this Section, the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register;
provided that if either the Assignor or the assignee shall have failed to make
any payment required to be made by such Person under this Agreement, the
Administrative Agent shall have no obligation to accept such Assignment and
Assumption and record the information therein in the Register unless and until
such payment shall have been made in full, together with all accrued interest
thereon. No assignment shall be effective for purposes of this Agreement unless
it has been recorded in the Register as provided in this paragraph.
(vi)    Notwithstanding the foregoing, no assignment or participation shall be
made to the Borrower or any Affiliate of the Borrower.
(vii)    Notwithstanding the foregoing, no assignment shall be made to a natural
Person (or a holding company, investment vehicle or trust for, or owned and
operated for the primary benefit of, a natural Person).
(c)    (i) Any Lender may, without the consent of the Borrower, the
Administrative Agent or the Issuing Banks, sell participations to one or more
banks or other entities (a “Participant”) in all or a portion of such Lender’s
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (C) the Borrower, the Administrative Agent, the Issuing
Banks and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso to
Section 9.02(b) that affects such Participant. The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.14, 2.15 and 2.16
(subject to the requirements and limitations therein, including the requirements
under Section 2.16(f) (it being understood that the documentation required under
Section 2.16(f) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided that such Participant (A)
agrees to be subject to the provisions of Sections 2.14 and 2.16 as if it were
an assignee under paragraph (b) of this Section; and (B) shall not be entitled
to receive any greater payment under Sections 2.14 or 2.16, with respect to any
participation, than its participating Lender would have been entitled


62

--------------------------------------------------------------------------------





to receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. Each Lender that sells a participation agrees, at the
Borrower’s request and expense, to use reasonable efforts to cooperate with the
Borrower to effectuate the provisions of Section 2.18(b) with respect to any
Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 9.08 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.17(c) as though it were
a Lender. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any Participant or
any information relating to a Participant’s interest in any Commitments, Loans,
Letters of Credit or its other obligations under any Loan Document) except to
the extent that such disclosure is necessary to establish that such Commitment,
Loan, Letter of Credit or other obligation is in registered form under Section
5f.103-1(c) of the United States Treasury Regulations. The entries in the
Participant Register shall be conclusive absent manifest error, and such Lender
shall treat each Person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.
(d)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
Section 9.05    Survival. All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, the Issuing Banks or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid or any
Letter of Credit is outstanding and so long as the Commitments have not expired
or terminated. The provisions of Sections 2.14, 2.15, 2.16 and 9.03 and Article
VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof.
Section 9.06    Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. Except as provided in Section
4.01, this Agreement shall become effective when it shall have been executed by
the Administrative Agent and when the Administrative Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy shall be effective as delivery of a manually executed counterpart of
this Agreement. This Agreement, the other Loan Documents and any separate


63

--------------------------------------------------------------------------------





letter agreements with respect to fees payable to the Administrative Agent
constitute the entire contract among the parties relating to the subject matter
hereof and thereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof and
thereof.
Section 9.07    Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
Section 9.08    Governing Law; Jurisdiction; Consent to Service of Process.
(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York.
(b)    The Borrower hereby irrevocably and unconditionally submits, for itself
and its Property, to the exclusive jurisdiction of the Supreme Court of the
State of New York sitting in New York County, Borough of Manhattan and of the
United States District Court of the Southern District of New York, Borough of
Manhattan, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement, or for recognition or enforcement
of any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding shall be heard and determined in such New York State or, to the
extent permitted by law, in such Federal court. Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement or in any other
Loan Document shall affect any right that the Administrative Agent, any Issuing
Bank or any Lender may otherwise have to bring any action or proceeding relating
to this Agreement against the Borrower or its properties in the courts of any
jurisdiction.
(c)    The Borrower hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement in any court referred to in
paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.
(d)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 9.01. Nothing in this Agreement
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.
Section 9.09    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREE-MENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.


64

--------------------------------------------------------------------------------







Section 9.10    Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
Section 9.11    Confidentiality. (a) Each of the Administrative Agent, the
Issuing Banks and the Lenders agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its and its Affiliates’ directors, officers, employees and agents, including
accountants and legal counsel (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority or any self-regulatory body
claiming to have authority, (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process or authority, (d) to any
other party to this Agreement, (e) in connection with the exercise of any
remedies hereunder or any suit, action or proceeding relating to this Agreement
or the enforcement of rights hereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement, (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations, (iii) to its advisors (other than its
accountants and legal counsel), (iv) to an investor or prospective investor in
an Approved Fund that also agrees that Information shall be used solely for the
purpose of evaluating an investment in such Approved Fund, (v) to a trustee,
collateral manager, servicer, backup servicer, noteholder or secured party in an
Approved Fund in connection with the administration, servicing and reporting on
the assets serving as collateral for an Approved Fund, or (vi) to a nationally
recognized rating agency that requires access to information regarding the
Borrower, the Loans and Loan Documents in connection with ratings issued with
respect to an Approved Fund, (g) with the consent of the Borrower or (h) to the
extent such Information (i) becomes publicly available other than as a result of
a breach of this Section or (ii) becomes available to the Administrative Agent,
the Issuing Banks or any Lender on a nonconfidential basis from a source other
than the Borrower. For the purposes of this Section, “Information” means all
information received from the Borrower relating to the Borrower or its business,
other than any such information that is available to the Administrative Agent,
the Issuing Banks or any Lender on a non-confidential basis prior to disclosure
by the Borrower and other than information pertaining to this Agreement
routinely and customarily provided by the Arrangers to data service providers,
including league table providers, that serve the lending industry; provided
that, in the case of information received from the Borrower after the date
hereof, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.
(b) EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 9.12(a)
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING THE BORROWER AND ITS RELATED PARTIES OR THEIR RESPECTIVE
SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING
THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL
NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW,
INCLUDING FEDERAL AND STATE SECURITIES LAWS.


(c) ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY
THE BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY


65

--------------------------------------------------------------------------------





CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER, THE LOAN PARTIES AND
THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH LENDER
ACKNOWLEDGES TO THE BORROWER AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED
IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION
THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS
COMPLIANCE PROCEDURES AND APPLICABLE LAW.


Section 9.12    Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the Highest
Lawful Rate, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Highest Lawful Rate and, to the extent lawful, the interest and Charges that
would have been payable in respect of such Loan but were not payable as a result
of the operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Highest Lawful Rate therefor) until such cumulated amount,
together with interest thereon at the Federal Funds Effective Rate to the date
of repayment, shall have been received by such Lender.
Section 9.13    Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Lender or Affiliate to or for the credit or the account of the Borrower
against any of and all the obligations of the Borrower now or hereafter existing
under this Agreement held by such Lender, irrespective of whether or not such
Lender shall have made any demand under this Agreement and although such
obligations may be unmatured. The rights of each Lender under this Section are
in addition to other rights and remedies (including other rights of setoff)
which such Lender may have.
Section 9.14    USA Patriot Act Notice. Each Lender hereby notifies the Borrower
that pursuant to the requirements of the USA Patriot Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)) (the “Act”), it is required to
obtain, verify and record information that identifies the Borrower, which
information includes the name and address of the Borrower and other information
that will allow such Lender to identify the Borrower in accordance with the Act.
The Borrower and each of its Subsidiaries shall provide such information and
take such actions as are reasonably requested by the Administrative Agent or any
Lender in order to assist the Administrative Agent and the Lenders in
maintaining compliance with the Act.
Section 9.15    No Advisory or Fiduciary Responsibility. Each Obligor
acknowledges and agrees that: (i) the credit facility provided for hereunder and
any related arranging or other services in connection therewith (including in
connection with any amendment, waiver or other modification hereof or of any
other Loan Document) are an arm’s-length commercial transaction between each
Obligor, on the one hand, and the Administrative Agent and the Lenders, on the
other hand, and each Obligor is capable of evaluating and understanding and
understands and accepts the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents (including any amendment,
waiver or other modification hereof or thereof); (ii) in connection with the
process leading to the transactions contemplated hereby, the Administrative
Agent and the Lenders are and have been acting solely as principals and are not
the financial advisors, agents or fiduciaries of any Obligor or any of their
respective Affiliates, stockholders, creditors or employees or any other Person;
(iii) the Administrative Agent and the Lenders have not assumed or will not
assume an advisory, agency or fiduciary responsibility in favor of any Obligor
with respect to any


66

--------------------------------------------------------------------------------





of the transactions contemplated hereby or the process leading thereto,
including with respect to any amendment, waiver or other modification hereof or
of any other Loan Document (irrespective of whether the Administrative Agent or
any Lender advised or is currently advising any Obligor or any of their
respective Affiliates on other matters) and the Administrative Agent and the
Lenders have no obligation to any Obligor or any of their respective Affiliates
with respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; (iv) the
Administrative Agent, the Lenders and their respective Affiliates may be engaged
in a broad range of transactions that involve interests that differ from those
of the Obligors and their respective Affiliates, and the Administrative Agent
and the Lenders have no obligation to disclose any of such interests by virtue
of any advisory, agency or fiduciary relationship; and (v) the Administrative
Agent and the Lenders have not provided and will not provide any legal,
accounting, regulatory or tax advice with respect to any of the transactions
contemplated hereby (including any amendment, waiver or other modification
hereof or of any other Loan Document) and each Obligor has consulted its own
legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate. Each Obligor hereby waives and releases, to the fullest extent
permitted by law, any claims that it may have against the Administrative Agent
or the Lenders with respect to any breach or alleged breach of agency or
fiduciary duty.
Section 9.16    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the write-down and
conversion powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:
(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and
(b) the effects of any Bail-In Action on any such liability, including, if
applicable:


(i) a reduction in full or in part or cancellation of any such liability;
(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or
(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.
Section 9.17    Amendment and Restatement; No Novation. This Agreement
constitutes an amendment and restatement of the Existing Loan Agreement,
effective from and after the Effective Date. The execution and delivery of this
Agreement shall not constitute a novation of any indebtedness or other
obligations owing to the Lenders or the Administrative Agent under the Existing
Loan Agreement based on facts or events occurring or existing prior to the
execution and delivery of this Agreement. On the Effective Date, the credit
facilities described in the Existing Loan Agreement, as amended, shall be
amended, supplemented, modified and restated in their entirety by the credit
facilities described herein, and all loans and other obligations of the Borrower
outstanding as of such date under the Existing Loan Agreement, as amended, shall
be deemed to be loans and obligations outstanding under the corresponding
facilities described herein, without any further action by any Person, except
that the Administrative Agent shall make


67

--------------------------------------------------------------------------------





such transfers of funds as are necessary in order that the outstanding balance
of such Loans reflect the respective Commitment of the Lenders hereunder.
Section 9.18    Exiting Lenders. Simultaneously with the amendment and
restatement of the Existing Credit Agreement on the Effective Date, Barclays
Bank PLC and Mizuho Corporate Bank, Ltd. (the “Exiting Lenders”) shall have
irrevocably sold and assigned ratably to Citibank, N.A. and SunTrust Bank (the
“Assignees”), and the Assignees shall have irrevocably purchased and assumed
from the Exiting Lenders, all of the Exiting Lenders’ rights and obligations in
their capacity as lenders under the Existing Credit Agreement and any other
documents or instruments delivered pursuant thereto with respect to the Exiting
Lenders’ Commitments and Loans owing to each such Exiting Lender. Such sales,
assignments, purchases and assumptions shall have been effected by way of, and
subject to the terms and conditions of, an Assignment and Assumption attached as
Exhibit A to this Agreement without the payment of any related assignment fee,
and, except for replacement Notes to be provided to the Assignees in the
appropriate principal amounts (to the extent the Assignees request to receive
such Notes), no other documents or instruments shall be, or shall be required to
be, executed in connection with such sales, assignments, purchases and
assumptions (all of which are hereby waived). The Exiting Lenders and the
Assignees shall make such cash settlements among themselves, through the
Administrative Agent, as the Administrative Agent may direct (after giving
effect to any netting effected by the Administrative Agent) with respect to such
sales, assignments, purchases and assumptions. The Exiting Lenders waive any
notice required under the Existing Credit Agreement to the extent that such
notice relates to the voluntary prepayments under the Existing Credit Agreement
contemplated hereby.


[SIGNATURE PAGES BEGIN NEXT PAGE]






68

--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
Borrower:
 
NEWFIELD EXPLORATION COMPANY
 
 
By:
/s/ Lawrence S. Massaro
Name:
Lawrence S. Massaro
Title:
Executive Vice President and Chief Financial Officer



Signature Page to the Amended and Restated Credit Agreement




--------------------------------------------------------------------------------









Administrative Agent and Lender:
JPMORGAN CHASE BANK, N.A.
 
 
 
 
By:
/s/ Ron Dierker
 
Name:
Ron Dierker
 
Title:
Authorized Officer



Signature Page to the Amended and Restated Credit Agreement






--------------------------------------------------------------------------------







        
Syndication Agent and Lender:
WELLS FARGO BANK, NATIONAL ASSOCIATION
 
 
 
 
By:
/s/ Paul A. Squires
 
Name:
Paul A. Squires
 
Title:
Managing Director



Signature Page to the Amended and Restated Credit Agreement




--------------------------------------------------------------------------------







LENDER:
THE BANK OF NOVA SCOTIA, HOUSTON BRANCH
 
 
 
 
By:
/s/ Alan Dawson
 
Name:
Alan Dawson
 
Title:
Director



Signature Page to the Amended and Restated Credit Agreement




--------------------------------------------------------------------------------







Lender:
The Bank of Tokyo-Mitsubishi UFJ, LTD.
 
 
 
 
By:
/s/ Sherwin Brandford
 
Name:
Sherwin Brandford
 
Title:
Director



Signature Page to the Amended and Restated Credit Agreement




--------------------------------------------------------------------------------









Lender:
BMO Harris Bank N.A.
 
 
 
 
By:
/s/ Matthew Davis
 
Name:
Matthew Davis
 
Title:
Director



Signature Page to the Amended and Restated Credit Agreement




--------------------------------------------------------------------------------







Lender:
Citibank, N.A.
 
 
 
 
By:
/s/ Cliff Vaz
 
Name:
Cliff Vaz
 
Title:
Vice President



Signature Page to the Amended and Restated Credit Agreement




--------------------------------------------------------------------------------







    
Lender:
CREDIT SUISSE AG, Cayman Islands Branch
 
 
 
 
By:
/s/ Nupur Kumar
 
Name:
Nupur Kumar
 
Title:
Authorized Signatory
 
 
 
 
By:
/s/ Sophie Bulliard
 
Name:
 Sophie Bulliard
 
Title:
Authorized Signatory
 
 
 



Signature Page to the Amended and Restated Credit Agreement




--------------------------------------------------------------------------------







 
SUMITOMO MITSUI BANKING CORPORATION, as a Lender
 
 
 
 
By:
/s/ Katsuyuki Kubo
 
Name:
 Katsuyuki Kubo
 
Title:
Managing Director



Signature Page to the Amended and Restated Credit Agreement




--------------------------------------------------------------------------------











DOCUMENTATION AGENT AND LENDER:
U.S. BANK NATIONAL ASSOCIATION
 
 
 
 
By:
/s/ John C. Springer
 
 
John C. Springer
 
 
Vice President



Signature Page to the Amended and Restated Credit Agreement




--------------------------------------------------------------------------------







Lender:
CANADIAN IMPERIAL BANK OF COMMERCE, NEW YORK BRANCH
 
 
 
 
By:
/s/ Trudy Nelson
 
Name:
Trudy Nelson
 
Title:
Authorized Signatory
 
 
 
 
By:
/s/ Robert C. Long
 
Name:
Robert C. Long
 
Title:
Authorized Signatory



Signature Page to the Amended and Restated Credit Agreement




--------------------------------------------------------------------------------







Lender:
GOLDMAN SACHS BANK USA
 
 
 
 
By:
/s/ Josh Rosenthal
 
Name:
Josh Rosenthal
 
Title:
Authorized Signatory



Signature Page to the Amended and Restated Credit Agreement




--------------------------------------------------------------------------------







Lender:
Societe Generale
 
 
 
 
By:
/s/ Max Sonnonstine
 
Name:
Max Sonnonstine
 
Title:
Director



Signature Page to the Amended and Restated Credit Agreement




--------------------------------------------------------------------------------







Lender:
SUNTRUST BANK
 
 
 
 
By:
/s/ Benjamin L. Brown
 
Name:
Benjamin L. Brown
 
Title:
Director



Signature Page to the Amended and Restated Credit Agreement




--------------------------------------------------------------------------------







Lender:
BANK OF AMERICA, N.A.
 
 
 
 
By:
/s/ Pace Doherty
 
Name:
Pace Doherty
 
Title:
Vice President



Signature Page to the Amended and Restated Credit Agreement




--------------------------------------------------------------------------------







Lender:
FIFTH THIRD BANK
 
 
 
 
By:
/s/ Justin Bellamy
 
Name:
Justin Bellamy
 
Title:
Director



Signature Page to the Amended and Restated Credit Agreement




--------------------------------------------------------------------------------







 
ROYAL BANK OF CANADA, as a Lender
 
 
 
 
By:
/s/ Don J. McKinnerney
 
Name:
Don J. McKinnerney
 
Title:
Authorized Signatory



Signature Page to the Amended and Restated Credit Agreement






--------------------------------------------------------------------------------













SCHEDULE 1.01A


PRICING SCHEDULE
Applicable Margin
Level I
Status
Level II
Status
Level III
Status
Level IV
Status
Level V
Status
Eurodollar Rate / Letter of Credit Fee
1.250%
1.500%
1.750%
2.000%
2.250%
ABR
0.250%
0.500%
0.750%
1.000%
1.250%
 
 
 
 
 
 
Applicable Fee Rate
Level I
Status
Level II
Status
Level III
Status
Level IV
Status
Level V
Status
Commitment Fee
0.200%
0.250%
0.300%
0.375%
0.425%

 
For the purposes of this Schedule, the following terms have the following
meanings, subject to the final paragraph of this Schedule:
“Level I Status” exists at any date if, on such date, the Borrower’s Moody’s
Rating is Baal or better or the Borrower’s S&P Rating is BBB+ or better or the
Borrower’s Fitch Rating is BBB+ or better.
“Level II Status” exists at any date if, on such date, (i) the Borrower has not
qualified for Level I Status, (ii) the Borrower’s Moody’s Rating is Baa2 or
better or the Borrower’s S&P Rating is BBB or better or the Borrower’s Fitch
Rating is BBB or better.
“Level III Status” exists at any date if, on such date, (i) the Borrower has not
qualified for Level I Status or Level II Status and (ii) the Borrower’s Moody’s
Rating is Baa3 or better or the Borrower’s S&P Rating is BBB- or better or the
Borrower’s Fitch Rating is BBB- or better.
“Level IV Status” exists at any date if, on such date, (i) the Borrower has not
qualified for Level I Status, Level II Status or Level III Status and (ii) the
Borrower’s Moody’s Rating is Bal or better or the Borrower’s S&P Rating is BB+
or better or the Borrower’s Fitch Rating is BB+ or better.
“Level V Status” exists at any date if, on such date, (i) the Borrower has not
qualified for Level I Status, Level II Status, Level III Status or Level IV
Status and (ii) the Borrower’s Moody’s Rating is Ba2 or better or the Borrower’s
S&P Rating is BB or better or the Borrower’s Fitch Rating is BB or better (it
being agreed and understood that if the Borrower has not qualified for Level I
Status, Level II Status, Level III Status, Level IV Status or Level V Status
under the foregoing, the Borrower shall be deemed to have qualified for Level V
Status).
“Fitch Rating” means, at any time, the rating issued by Fitch Ratings Ltd and
then in effect with respect to the Borrower’s issuer default rating.
“Moody’s Rating” means, at any time, the rating issued by Moody’s Investors
Service, Inc. and then in effect with respect to the Borrower’s corporate family
rating.
“S&P Rating” means, at any time, the rating issued by Standard and Poor’s Rating
Services, a division of The McGraw Hill Companies, Inc., and then in effect with
respect to the Borrower’s S&P issuer rating.




--------------------------------------------------------------------------------







Notwithstanding the above, if at any time there is a split in Ratings between
S&P, Moody’s and Fitch and (i) two Ratings are equal and higher than the third,
the higher Rating will apply, (ii) two Ratings are equal and lower than the
third, the lower Rating will apply or (iii) no Ratings are equal, the
intermediate Rating will apply. In the event that the Borrower shall maintain
Ratings from only two of S&P, Moody's and Fitch and the Borrower is split-rated
and (x) the Ratings differential is one level, the higher Rating will apply and
(y) the Ratings differential is two levels or more, the level one level lower
than the higher Rating will apply.




--------------------------------------------------------------------------------







SCHEDULE 2.01A - Commitments
Lender
Commitment
JPMORGAN CHASE BANK, N.A.
$185,000,000
WELLS FARGO BANK, N.A.
$185,000,000
THE BANK OF NOVA SCOTIA, HOUSTON BRANCH
$185,000,000
THE BANK OF TOKYO MITSUBISHI UFJ, LTD.
$185,000,000
BMO HARRIS BANK N.A.
$135,000,000
CITIBANK, N.A.
$135,000,000
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH
$135,000,000
SUMITOMO MITSUI BANKING CORPORATION
$135,000,000
U.S. BANK NATIONAL ASSOCIATION
$135,000,000
CANADIAN IMPERIAL BANK OF COMMERCE, NEW YORK BRANCH
$90,000,000
GOLDMAN SACHS BANK USA
$90,000,000
SOCIETE GENERALE
$90,000,000
SUNTRUST BANK
$90,000,000
BANK OF AMERICA, N.A.
$75,000,000
FIFTH THIRD BANK
$75,000,000
ROYAL BANK OF CANADA
$75,000,000
Total:
$2,000,000,000





--------------------------------------------------------------------------------







SCHEDULE 2.05


LC ISSUANCE LIMIT
Issuing Bank
LC Issuance Limit
JPMorgan Chase Bank, N.A.
$150,000,000
Wells Fargo Bank, N.A.
$150,000,000
TOTAL
$300,000,000









